Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 08/06/2018. Claims 1, 14 and 16 are independent claims. Claims 1-20 have been examined and rejected in the current patent application. 
Response to Arguments
Applicant presents the following arguments in the February 08, 2021 amendment Independent claim 1 and Independent claim 16 :
L’Heureux does not discuss, wherein the first content interface is a first version of an application and the first content interface comprises a first set of content items of a content items database, of the user account, associated with the application, (Page 13 line 23-26, Page 14 line 1-11 and Page 21 line 1-12).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “wherein the first content interface is a first version of an application and the first content interface comprises a first set of content items of a content items database, of the user account, associated with the application.” L’Heureux discloses the wireless router may register client devices by creating a device profile that contains the device identifier of the client device (of the user account). Sequence of graphical user interfaces (Gills) forming a profile interface. The Gills of FIG. 4 are non-limiting examples of profile interface 366 of FIG. 3. At least some of the information presented via these GU Is may be served or otherwise transmitted to client devices of a wireless local area network by the wireless router, (see Heureux: Col. 8 line 4-67). This reads on the claim concept of , access privileges for the client device may be set by the wireless router at the device profile, (see Heureux: Col. 4 line 5-55). Perform a number of different functions, including a router function, a wireless access point function, a network switch function, an information resource storage function, and an access control function with respect to the stored information resources, (see Heureux: Col. 3 line 1-60). Therefore, the applicant's claim concept is similar to what L’Heureux discloses. Account identity may include or otherwise indicate one or more information resources associated with user profile and/or device profile (of the user account) and information resources associated with account identity may include one or more electronic files, session states, and/or programs (database), (see Heureux: Col. 7 line 1-67). The applicant should consider L’Heureux teaches the concept of claim limitation. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the February 08, 2021 amendment:
Zhang does not discuss, wherein the first activity profile is indicative of a prioritization of one or more first types of content over one or more second types of content when displaying content of the content items database of the user account on the first device, (Page 13, line 23-26 and Page 14, line 1-11).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “wherein the first activity profile is indicative of a prioritization of one or more first types of content over one or more second types of content when displaying content of the content items database of the user account on the first device.” Zhang discloses online product advertising displayed on user computing device, a server can collect information associated with user activities (first/second) and purchases as a result of user exposure to displayed adverting through data from sources such as the API' s from destination websites. Each profile can include, for example, some or all of: a user's name, an identifier of each of one or more devices with display durations for individual content items. The content item/content include an image, video, stream of data, audio, text, or other data provided to a computing device in an electronic. one or more user preferences (e.g., display durations for individual content items, across channel sequence type, triggers for entering display state, etc.), a point total, interests, login information {e.g., for a social networking website, for an email account and/or for a calendar account), identifications of one or more contacts (e.g., email addresses). A "channel" may be a pipeline between a server and a computing device that provides one or more content items to the computing device. The user can further prioritize each category using a prioritization option, (see Zhang: Para. 0043-0048, 0066-0071, 0082-0102 and 0209). Therefore, the applicant's claim concept is similar to what Zhang discloses. The channel is associated with a plurality of content items that are transmitted  motion details or institution-level notifications and can dynamically change in time, (see Zhang: Para. 0038-0042). The applicant should consider Zhang teaches the concept of claim limitation. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the February 08, 2021 amendment:
Zhang does not discuss, wherein the second activity profile is indicative of a prioritization of the one or more second types of content over the one or more first types of content when displaying content of the content items database of the user account on the second device, (Page 13 line 23-26, Page 14 line 1-11 and Page 21 line 1-12).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument C, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “wherein the second activity profile is indicative of a prioritization of the one or more second types of content over the one or more first types of content when displaying content of the content items database of the user account on the second device.” Zhang discloses a user or device identifier to search for a user profile amongst a set of profiles, which is multiple profiles. A first content item in the upper right-hand comer of the screen, a second item in the lower right hand comer of the screen, and a third content item along the left-hand side of the screen. The computing device or server may determine where content items are placed (e.g., based in part on priority channel affiliation, the timestamp of when the transmission was received from the server, timestamp of when the content item was received from a publisher. A "channel" may be a pipeline between a server and a computing device that provides one or more content items to the computing device. The 
Applicant presents the following arguments in the February 08, 2021 amendment:
L’Heureux does not discuss, selecting the first activity profile associated with the content items database of the user account, from the plurality of activity profiles associated with the content items database of the user account, based upon a determination that the first request is associated with the first content interface, (Page 13 line 23-26, Page 14 line 1-11 and Page 21 line 1-12).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument D, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “selecting the first activity profile associated with the content items database of the user account, from the plurality of activity profiles associated with the content items database of the user account, based upon a  associated with user profile and/or device profile (of the user account) and information resources associated with account identity may include one or mor electronic files, session states, and/or programs (database), (see Heureux: Col. 7 line 1-67). Remember that a content item is created using a content type as a guide. Most content types are tailored to fit a particular need in a website or other type of output. Content item using that content type and you add it to your database or storage/store collection. The applicant should consider L’Heureux teaches the concept of claim limitation. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations. 
Applicant presents the following arguments in the February 08, 2021 amendment: 
Pai does not discuss, storing a plurality of activity profiles, comprising the first activity profile and the second activity profile, associated with the content items database of the user account; prioritizing content items of the content items database, based upon the first activity profile associated with the content items database of the user account, to generate a first list of content items associated with the first content interface; and controlling the first graphical user interface to display the first content interface comprising the first list of content items, (Page 13 line 23-26, Page 14 1-11 and Page 21 line 1-12). 
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument E, Applicant's Arguments/Remarks filed on February 08,
2021 with respect to independent claims 1, 14 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “storing a plurality of activity profiles, comprising the first activity profile and the second activity profile, associated with the content items database of the user account; prioritizing content items of the content items database, based upon the first activity profile associated with the content items database of the user account, to generate a first list of content items associated with the first content interface; and controlling the first graphical user interface to display the first content interface comprising the first list of content items” The arguments are now rejected by newly cited art 'US 2018/0196880 A1 Carter' as explained in the body of rejection below. 
Applicant presents the following arguments in the February 08, 2021 amendment Independent claim 14:
L’Heureux does not discuss, wherein the first content interface is a first version of an application and the first content interface comprises a first set of content items of a content items database, of the user account, associated with the application, (Page 17 line 3-27, Page 18 line 1-27, Page 19 line 1-27 and Page 20 line 1-15).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument F, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “wherein the first content interface is a first version of an application and the first content interface comprises a first set of content items of a content items database, of the user account, associated with the application.” L’Heureux discloses the wireless router may register client devices by creating a device profile that contains the device identifier of the client device (of the user account). Sequence of graphical user interfaces (Gills) forming a profile interface. The Gills of FIG. 4 are non-limiting examples of profile interface 366 of FIG. 3. At least some of the information presented via these GU Is may be served or otherwise transmitted to client devices of a wireless local area network by the wireless router, (see Heureux: Col. 8 line 4-67). This reads on the claim concept of controlling a first graphical user interface of a first device. Client device associated with device profile 320 (of the user account); or (7) a particular user associated with user profile 310 via a particular client device associated with device profile 320, (see Heureux: Col. 8 line 4- 26). This reads on the claim concept of associated with a user account. The user registration interface may be presented by the client device, such as via a display device, (see Heureux: Col. 4 line 25-67). This reads on the claim concept of to display a first content interface. The device identifier is one of first impression to the wireless router, the method at 214 may include registering the device identifier at the wireless router, for example, by associating the device identifier with a device profile created at 216. The device identifier registered by the wireless router may be referred to as the registered device identifier for the client device. At 218, access privileges for the client device may be set by the wireless router at the device profile, (see Heureux: Col. 4 line 5-55). Perform a number of different functions, including a router function, a wireless access point function, a network switch function, an information resource storage function, and an access control function with respect to the stored information resources, (see Heureux: Col. 3 line 1-60). Therefore, the applicant's claim concept is similar to what L’Heureux discloses. Account identity may include or otherwise indicate one or more information resources associated with user profile and/or device profile (of the user account) and information resources associated with account identity may include one or mor electronic files, session states, and/or programs (database), (see Heureux: Col. 7 line 1-67). The applicant should consider L’Heureux teaches the concept of claim limitation. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
  Applicant presents the following arguments in the February 08, 2021 amendment: 
Peterson does not discuss, receiving, from the first device, one or more selections of one or more selectable inputs indicative of a request to present one or more content items, of the first set of content items, using a second device associated with the user account, (Page 17 line 3-27, Page 18 line 1-27, Page 19 line 1-27 and Page 20 line 1-15).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument G, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “receiving, from the first device, one or more selections of one or more selectable inputs indicative of a request to present one or more content items, of the first set of content items, using a second device associated with the user account.” Peterson discloses receiving user input, suggesting one or more user agnostic identifiers for association with an interface element based on the user input. Receiving a search query, determining search results based on the search query, determining a user agnostic identifier related to media content based on at least one of the search query and the search results, and providing the search results with an interface. A user device 108 can receive content from a variety of devices. The user input for a message can be received. The user input can comprise textual content associated with media content. The content (one or more content items), such as title, actor, actress, genre, social media handle and name of a show. The user information can comprise a user specific identifier (e.g., account identifier, network address). The second user specific identifier can comprise a name, account identifier, or other user identification information. A user login for the content provider in response to the selection, (see Peterson: Para. 0043-0047, 0058-0066, 0088-0098, 0100-0105, 0119 and 0125). Therefore, the applicant's claim concept is similar to what Peterson discloses. The interface element can be associated with an identifier of one or more of, a content item. When a user (e.g., user who posts the message, or other user) clicks on the interface element, the interface element can be converted to an interface element specific to the user (indicative of a request to present). After receiving the user information and/or content information, the one or more intermediary servers can track this information and its association with the interface element. Social media information can comprise information shared between and indicative of user interactions with a social media network such as other words, characters, and the like related to, indicative of, or otherwise associated with one or more content items, a content landing page, and/or the like (request content from the content query unit/a request from a user for content), (see Peterson: Para. 0043, 0047, 0051 and 0059-0063). The applicant should consider Peterson teaches the concept of claim limitation. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the February 08, 2021 amendment:
L’Herureux, Peterson and Rodriguez do not discuss, wherein the second device is different than the first device; responsive to the request to present the one or more content items using the second device, storing the first list of content items associated with the second device associated with the user account having the content items database, (Page 17 line 3-27, Page 18 line 1-27, Page 19 line 1-27 and Page 20 line 1-15).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument H, Applicant's Arguments/Remarks filed on February 08,
2021 with respect to independent claims 1, 14 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “wherein the second device is different than the first device; responsive to the request to present the one or more content items using the second device, storing the first list of content items associated with the second device associated with the user account having the content items database.” The arguments are now rejected by newly cited art 'US 2018/0196880 A1 Carter' as explained in the body of rejection below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 16 of copending Application No. 16/175,996. Although, the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14 and 16 of the co-pending applications anticipate, suggest and render obvious all limitations of Claims 1, 14 and 16 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. See below for comparison of the two co pending applications:
16/055,783
16/175,996
Claim 1: 
A method, comprising:
controlling a first graphical user interface of a first device, associated with a user
account, to display a first content interface, wherein the first content interface is a first
version of an application and the first content interface comprises a first set of content
items of a content items database, of the user account, associated with the application;
detecting first activity performed using the first content interface;
analyzing the first activity to generate a first activity profile associated with the
first content interface, wherein the first activity profile is indicative of a prioritization of
one or more first types of content over one or more second types of content when
displaying content of the content items database of the user account on the first device;
controlling a second graphical user interface of a second device, associated with
the user account, to display a second content interface, wherein the second content
interface is a second version of the application and the second content interface
comprises a second set of content items of the content items database;
detecting second activity performed using the second content interface;
analyzing the second activity to generate a second activity profile associated with
the second content interface, wherein the second activity profile is indicative of a prioritization of the one or more
second types of content over the one or more first types of content when displaying
content of the content items database of the user account on the second device;
storing a plurality of activity profiles, comprising the first activity profile and the
second activity profile, associated with the content items database of the user account; receiving a first request to access the application, from the first device; selecting the first activity profile associated with the content items database of
the user account, from the plurality of activity profiles associated with the content items
database of the user account, based upon a determination that the first request is
associated with the first content interface; prioritizing content items of the content items database, based upon the first
activity profile associated with the content items database of the user account, to
generate a first list of content items associated with the first content interface; and
controlling the first graphical user interface to display the first content interface
comprising the first list of content items.
Claim 1: 
A method comprising: 
Controlling a graphical user interface of a device associated with a user account, to display a content interface; detecting first activity performed using the content interface; generating a first activity profile associated with the user account based upon the first activity, wherein the first activity profile is indicative of a first level of activity associated with the user account; detecting second activity performed using the content interface; 
analyzing the second activity to determine a second level of activity associated with the second activity; comparing the first level of activity with the second level of activity to determine a difference between the first level of activity and the second level of activity; determining that the difference between the first level of activity and the second level of activity is greater than a threshold difference ;and responsive to determining that the difference between the first level of activity and the second level of activity is greater than the threshold difference, modifying the content interface to a modified version of the content interface associated with an exhaustion management mode. 
Claim 14:
A computing device comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the
processor cause performance of operations, the operations comprising:
controlling a first graphical user interface of a first device, associated with
a user account, to display a first content interface, wherein the first content interface is a
first version of an application and the first content interface comprises a first set of
content items of a content items database, of the user account, associated with the
application;
receiving, from the first device, one or more selections of one or more
selectable inputs indicative of a request to present one or more
content items, of the first set of content items, and (ii) using a second device associated
with the user account, wherein the second device is different than the first device;
responsive to the request to present the one or more content items using
the second device, prioritizing content items of the content items database, based upon
the one or more selectable inputs of the one or more selections received from the first
device, to generate a first list of content items associated with the second device,
wherein the first list of content items begins with the one or more content items
associated with the one or more selectable inputs of the one or more selections
received from the first device;
storing the first list of content items associated with the second device
associated with the user account having the content items database;
receiving a first request to access the application, from the second device;
selecting the first list of content items based upon a determination that the first request is associated with the second device; and controlling a second graphical user interface of the second device, to
display a second content interface comprising the first list of content items that begins
with the one or more content items associated with the one or more selectable inputs of the one or more selections received from the first device, wherein the second content interface is a second version of the application. 
Claim 17: 
A computing device comprising:
a processor; and memory comprising processor-executable instructions that when
executed by the processor cause performance of operations, the operations comprising:
controlling a graphical user interface of a device to display a content interface; 
detecting first activity performed using the content interface; generating a first activity profile associated with the device
based upon the first activity, wherein the first activity profile is indicative of a
first level of activity associated with the device;
detecting second activity performed using the content interface; analyzing the second activity to determine a second level of activity associated with the second activity; 
comparing the first level of activity with the second level of activity to determine a difference between the first level of activity and the
second level of activity; 
determining that the difference between the first level of activity and the second level of activity is greater than a threshold
difference; and
responsive to determining that the difference between the
first
level of activity and the second level of activity is greater
than the threshold
difference, modifying the content interface to a modified version of the content interface associated with an exhaustion management mode.
Claim 16: 
A non-transitory machine readable medium having stored
thereon processor-executable instructions that when executed cause performance of
operations, the operations comprising:
controlling a first graphical user interface of a first device, associated with a user
account, to display a first content interface, wherein the first content interface is a first
version of an application and the first content interface comprises a first set of content
items of a content items database, of the user account, associated with the application;
detecting first activity performed using the first content interface; analyzing the first activity to generate a first activity profile associated with the
first content interface, wherein the first activity profile is indicative of
a prioritization of one or more first types of content over one or more second types of
content when displaying content of the content items database of the user account on
the first device, wherein a second activity profile is
indicative of a prioritization of the one or more second types of content over the one or
more first types of content when displaying content of the content items database of the
user account on a second device; storing a plurality of activity profiles, comprising the first activity profile and the
second activity profile, associated with the content items database of the user account;
receiving a first request to access the application, from the first device;
selecting the first activity profile associated with the content items database of
the user account, from the plurality of activity profiles associated with the content items
database of the user account, based upon a determination that the first request is
associated with the first content interface;
prioritizing content items of the content items database, based upon the first
activity profile associated with the content items database of the user account, to
generate a first list of content items associated with the first content interface; and
controlling the first graphical user interface to display the first content interface
comprising the first list of content items.
Claim 20: 
A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause
performance of operations, the operations comprising: 
controlling a graphical user interface of a device to display a content interface; 
detecting first activity performed using the content interface;
analyzing the first activity to determine a first level of activity associated with the first activity;
comparing the first level of activity with a second level of activity to determine a difference between the first level of activity and the second level of activity;
determining that the difference between the first level of activity and the second level of activity is greater than a threshold difference;
and responsive to determining that the difference between the first level of
activity and the second level of activity is greater than the threshold difference, modifying the content interface to a modified version of the content interface associated with an exhaustion management mode.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux) in view of Zhang (US 2015/0149544 A1, hereinafter Zhang) in view of Chen (US 2016/0179789 A1, hereinafter Chen) and in view of Carter (US 2018/0196880 A1, hereinafter Carter). 
Regarding independent claim(s) 1, Heureux discloses a method comprising: controlling a first graphical user interface of a first device, associated with a user account, to display a first content interface, wherein the first content interface is a first version of an application and the first content interface comprises a first set of content items of a content items database, of the user account, associated with the application (Heureux discloses the wireless router may register client devices by creating a device profile that contains the device identifier of the client device. sequence of graphical user interfaces (Gills) forming a profile interface. The Gills of FIG. 4 are non-limiting examples of profile interface 366 of FIG. 3. At least some of the information presented via these GU Is may be served or otherwise transmitted to client devices of a wireless local area network by the wireless router, (see Heureux: Col. 8 line 4-67). This reads on the claim concept of controlling a first graphical user interface of a first device. Client device associated with device profile 320; or (7) a particular user associated with user profile 310 via a particular client device associated with device profile 320, (see Heureux: Col. 8 line 4- 26). This reads on the claim concept of associated with a user account. The user registration interface may be presented by the client device, such as via a display device, (see Heureux: Col. 4 line 25-67). This reads on the claim concept of to display a first content interface. The device identifier is one of first impression to the wireless router, the method at 214 may include registering the device identifier at the wireless router, for example, by associating the device identifier with a device profile created at 216. The device identifier registered by the wireless router may be referred to as the registered device identifier for the client device. At 218, access privileges for the client device may be set by the wireless router at the device profile, (see Heureux: Col. 4 line 5-55). Perform a number of different functions, including a router function, a wireless access point function, a network switch function, an information resource storage function, and an access control function with respect to the stored information resources, (see Heureux: Col. 3 line 1-60).  Account identity may include or otherwise indicate one or more information resources associated with user profile and/or device profile (of the user account) and information resources associated with account identity may include one or more electronic files, session states, and/or programs (database), (see Heureux: Col. 7 line 1-67). This reads on the claim concept of wherein wherein the first content interface is a first version of an application and the first content interface comprises a first set of content items of a content items database, of the user account, associated with the application);
detecting first activity performed using the first content interface; analyzing the first activity to generate a first activity profile associated with the first content interface (the device identifier is one of first impression to the wireless router, the method at 214 may include registering the device identifier at the wireless router, for example, by associating the device identifier with a device profile created at 216. The device identifier registered by the wireless router may be referred to as the registered device identifier for the client device. The user registration interface may be presented by the client device, such as via a display device. In at least some implementations, the user registration interface may be transmitted to the client device and/or presented at the client device in response to one of the wireless router and the client device discovering the other, (see Herureux: Col. 4 line 6-55). This read on the claim concept detecting first activity performed using the first content interface. The user may be registered by storing the user credential at the wireless router associated with a user profile created at 226. The user credential registered by the wireless router may be referred to as the registered user credential for the user, (see Herureux: Col. 4 line 6-55). This reads on the claim concept of analyzing the first activity to generate a first activity profile associated with the first content interface);
receiving a first request to access the application, from the first device (The wireless router receives the request to initiate a communication session over the wireless local area network from the client device, (see Herureux: Col.4 line 55-67). the client device may request access to an information resource stored at the wireless local area network. The wireless router receives the access request from the client device over the wireless local area network. The wireless router may authenticate a user by comparing the registered user credential to the user credential received from the client device to determine if the user credential is valid, (see Heureux: Col. 5 Line 55-67). The GUls of FIG. 4 may be accessed by users via a general purpose or special purpose application program executed at their respective client devices, (see Heureux: Col. 9 line 33-67). This reads on the claim concept of receiving a first request to access the application, from the first device); 
 	selecting the first activity profile associated with the content items database of the user account, from the plurality of activity profiles associated with the content items database of the user account, based upon a determination that the first request is associated with the first content interface (Device registration may also be performed for client device 352 to establish a device profile at the wireless router, and for authentication of client device 352. User 342 may provide user inputs via a profile interface 346 to select, browse, or otherwise interact with information resources 330 and associated access privileges. For example, profile interface 336 lists information resources "A, B, C" accessible to user 342 via client device 352. Profile interface 336 may also provide one or more user controls "D, E, F" to adjust access privileges or otherwise interact with the wireless router, (see Herureux: Col. 8 line 1-26). This reads on the claim concept of based upon a determination that the first request is associated with the first content interface. Client device access to a first subset of the information resources associated with both the device profile as indicated by the device settings and the user profile as indicated by the user settings, and may deny the authenticated client device access, (see Herureux: Col. 6 line 24-60). This reads on the claim concept of selecting the first activity profile, from the plurality of activity profiles. Information resources stored at the wireless router associated with the device profile as indicated by the device settings, and by denying the authenticated client device access to a second subset of the information resources stored at the wireless router not associated with the device. Information resources (e.g., electronic files, programs, session states, etc.), device profiles, and user profiles, among other suitable information. Information resources including objects such as data dictionaries, or renderable content such as chunks of movie data or other media content (associated with the content items database of the user account), (see Herureux: Col. 3 line 1-67, Col. 6 line 1-67 and Col. 6 line 1-67).  Account identity may include or otherwise indicate one or more information resources associated with user profile and/or device profile (of the user account) and information resources associated with account identity may include one or mor electronic files, session states, and/or programs (database), (see Heureux: Col. 7 line 1-67). This reads on the claim concept of associated with the content items database of the user account);
	However, Heureux does not appears to specifically disclose wherein the first activity profile is indicative of a prioritization of one or more first types of content over one or more second types of content when displaying content of the user account on the first device; wherein the second activity profile is indicative of a prioritization of the one or more second types of content over the one or more first types of content when displaying content of the user account on the second device.
	In the same field of endeavor, Zhang discloses wherein the first activity profile is indicative of a prioritization of one or more first types of content over one or more second types of content when displaying content of the content items database of the user account on the first device (Zhang discloses online product advertising displayed on user computing device, a server can collect information associated with user activities (first/second) and purchases as a result of user exposure to displayed adverting through data from sources such as the API' s from destination websites. Each profile can include, for example, some or all of: a user's name, an identifier of each of one or more devices with display durations for individual content items. The content item/content include an image, video, stream of data, audio, text, or other data provided to a computing device in an electronic. One or more user preferences (e.g., display durations for individual content items, across channel sequence type, triggers for entering display state, etc.), a point total, interests, login information (e.g., for a social networking website, for an email account and/or for a calendar account), identifications of one or more contacts (e.g., email addresses). A "channel" may be a pipeline between a server and a computing device that provides one or more content items to the computing device. The user can further prioritize each category using a prioritization option, (see Zhang: Para. 0043-0048, 0066-0071, 0082-0102 and 0209). The channel is associated with a plurality of content items that are transmitted to each of a set of subscriber (user account) computing devices for display. Content items can include, e.g., video, images, text for various purposes product information, pro- motion details or institution-level notifications and can dynamically change in time, (see Zhang: Para. 0038-0042). This reads on the claim concept of wherein the first activity profile is indicative of a prioritization of one or more first types of content over one or more second types of content when displaying content of the user account on the first device).
	wherein the second activity profile is indicative of a prioritization of the one or more second types of content over the one or more first types of content when displaying content of the content items database of the user account on the second device (Zhang discloses a user or device identifier to search for a user profile amongst a set of profiles, which is multiple profiles. A first content item in the upper right-hand comer of the screen, a second item in the lower right hand comer of the screen, and a third content item along the left-hand side of the screen. The computing device or server may determine where content items are placed (e.g., based in part on priority channel affiliation, the timestamp of when the transmission was received from the server, timestamp of when the content item was received from a publisher. A "channel" may be a pipeline between a server and a computing device that provides one or more content items to the computing device. The user can further prioritize each category using a prioritization option. The second computing device can be included in a second group, even though each group may request substantially similar content items. The user may access his/her profile while operating a second computing device. The content-creation computing device can identify one or more groups and/or one or more channels for the content at the publishing server, (see Zhang: Para. 0043-0048, 0066-0071, 0082-0102, 0103-0117, 0166 and 0209). The channel is associated with a plurality of content items that are transmitted to each of a set of subscriber (user account) computing devices for display. Content items can include, e.g., video, images, text for various purposes product information, pro- motion details or institution-level notifications and can dynamically change in time, (see Zhang: Para. 0038-0042). This is reads on the claim concept of wherein the second activity profile is indicative of a prioritization of the one or more second types of content over the one or more first types of content when displaying content of the user account on the second device).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux in order to have incorporated prioritize each category using a prioritization option as disclosed by Zhang, since both of these mechanisms are directed to some of those platforms, for instance, you may never even consider. Social media and mobile devices are used frequently, as are desktop and retail sites. But some also consume content via game consoles, smart TV, streaming services, through mobile apps not just mobile browsers and more. For you, it means that in order to make an impact in their lives, you need to have a system for reaching consumers on every device (mobile, tablets, TV, computers). Target a specific user or users across multiple platforms, it's called cross-device targeting or cross-device marketing. There are several reasons for cross device marketing, which we'll outline now and break down in more detail throughout the rest of this guide. First, targeting a user across devices and platforms allows you to provide a more consistent and seamless messaging experience. Another reason is that you are never truly sure when a user or audience will convert or buy your products along the customer journey. Cross device marketing comes in three stages starting with identification, then data collection and use and on to automation. How each stage works is pretty straightforward. First, you identify your users or audience, collect the necessary data and then automate the entire process so you can continue revising, updating and optimizing. The best and most renowned example of people based marketing is retail giant the platform efforts. The platform can efficiently identify many target audiences, collect data on them and put all the information into practice through automation. Desktop and laptop computers fit best within a more conventional setting. Unlike mobile devices, users have more power at their fingertips, and that means they can access higher-quality, consistent content. One customer might be more inclined to browse content and products from a desktop because it's more convenient and responsive. The mobile version of a site or app may parse or alter content to fit the smaller display and experience, affecting how that user consumes and interacts with content. Again, this is just a single example, not a general descriptor of all desktop users. Most applications are, understandably, designed to achieve all of those tasks on their own that is, all the functions necessary to complete the desired goal lives within the software itself although it may access external data sources and runs on the device for which the application was written. Incorporating the teachings of Zhang into Heureux would produce data from an electronic calendar associated with a channel is accessed. The channel is associated with a plurality of content items that are transmitted to each of a set of subscriber computing devices for display while the subscriber computing device is in a display state, as disclosed by Zhang, (see Abstract). 
	However, Heureux and Zhang does not appears to specifically disclose controlling a second graphical user interface of a second device, associated with the user account, to display a second content interface, wherein the second content interface is a second version of the application and the second content interface comprises a second set of content items of the content items database. Detecting second activity performed using the second content interface; analyzing the second activity to generate a second activity profile associated with the second content interface.
	In the same field of endeavor, Chen discloses controlling a second graphical user interface of a second device, associated with the user account, to display a second content interface, wherein the second content interface is a second version of the application and the second content interface comprises a second set of content items of the content items database (In system 100, a user can interact with content management system 106 through client devices (collectively "102") connected to network 104 by direct and/or indirect communication. Content management system 106 can support connections from a variety of different client devices, such as desktop computers; mobile computers; mobile communications devices, e.g. mobile phones, smart phones, tablets; smart televisions; set-top boxes; and/or any other network enabled computing devices. User can also view or manipulate content via a web interface (e.g., graphical user interface) generated and served by user interface module 122. The various content management services, a user can create an account with content management system 106. The account information can be maintained in user account database (see Chen: Para. 0016, 0019 and 0026). This reads on the claim concept of controlling a second graphical user interface of a second device, associated with the user account. The web interface generated by user interface module 122 can include an invocation of an application programming interface (API) for translating a display item corresponding to a first language into a second language, (see Chen: Para. 0027). This reads on the claim concept of to display a second content interface. Client device 102; can receive from content management system 106 a translation of the display item in a second language corresponding to the locale of the client device 1021. For example, content management system 106 can receive the current display item, project identifier, comments, fallback key and/or locale information Content management system 106 can determine whether a translation exists for the current version of the display item. If a translation exists for the current version of the display item, content management system 106 can send the translation of the current version of the display item to client device 102, (see Chen: Para. 0041 and 0063). This reads on the claim concept of wherein the second content interface is a second version of the application.
Content management system 106 can include a communications interface 120 for interfacing with various client devices 102, and can interact with other content and/or service providers 1091, 1092, ... , 109n (collectively "109") via an Application Programming Interface, (see Chen: Para. 0029). This reads on the claim concept of the second content interface comprises a second set of content items of the content items database);  
	detecting second activity performed using the second content interface; analyzing the second activity to generate a second activity profile associated with the second content interface (Content management system 106 can also include authenticator module 126, which can verify user credentials, security tokens, API calls, specific client devices, and so forth, to ensure only authorized clients and users can access files. Further, content management system 106 can include analytics module 134 that can track and report on aggregate file operations, user actions, network usage, total storage space used, as well as other technology, usage, or business metrics, (see Chen: Para. 0030). This reads on the claim concept of detecting second activity performed using the second content interface; analyzing the second activity. User account database 150 can store profile information for registered users. In some cases, the only personal information in the user profile can be a use name and/or email address, (see Chen: Para. 0019 and FIG. 1). This reads on the claim concept of to generate a second activity profile associated with the second content interface). A user can also view or manipulate content via a web interface {e.g., graphical user interface) generated and served by user interface module 122, (see Chen: Para. 0026). This reads on the claim concept of detecting second activity performed using the second content interface; analyzing the second activity to generate a second activity profile associated with the second content interface); 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items with periodization of content of Heureux and Zhang in order to have incorporated detecting second activity performed using the second content and analyzing as disclosed by Chen, since both of these mechanisms are directed access control makes sure that only authenticated and authorized users can access resources. Sometimes there is a bit of confusion between access control and authorization, or between authentication and identification. Access control systems grants access to resources only to users whose identity has been proved and having the required permissions. Authentication is any process by which a system verifies the identity of a user who wishes to access the system. Because access control is typically based on the identity of the user who requests access to a resource, authentication is essential to effective security. User authentication is implemented through credentials which, at a minimum, consist of a user ID and password. Authorization is any mechanism by which a system grants or revokes the right to access some data or perform some action. Often, a user must log in to a system by using some form of authentication. Access control mechanisms determine which operations the user can or cannot do by comparing the user's identity to an access control list. Incorporating the teachings of Chen into Heureux and Zhang would produce a client device can request a translation of a display item in a graphical user interface invoked by the client device. The client device can send a server a first key corresponding to the current version of the display item, a second key corresponding to a previous version of the display item, and locale information describing the current location and/or language preferences of the client device, as disclosed by Chen, (see Abstract).
	However, Heureux, Zhang and Chen do not appear to specifically disclose storing a plurality of activity profiles, comprising the first activity profile and the second activity profile, associated with the content items database of the user account; prioritizing content items of the content items database, based upon the firs activity profile associated with the content items database of the user account, to generate a first list of content items associated with the first content interface; and controlling the first graphical user interface to display the first content interface comprising the first list of content items.
	In the same field of endeavor, Carter discloses storing a plurality of activity profiles, comprising the first activity profile and the second activity profile, associated with the content items database of the user account (Carter discloses user-produced content such as digital photographs, videos, audio or music, messages, documents, etc. to become ubiquitous. A sports venue can initiate retrieval of public content items including sports team player profiles (plurality of activity profiles) for a sport played at the venue, team information, etc. The images depicting the same topic, edits made to the image by the user, etc., as provided in stored user data describing this user activity and accessed by server 702 if user consent has been obtained. For example, content items that are determined to be relevant t the location or activity of the predicted event or to one or more persons meeting the user at the predicted event can be stored in local storage. The relevance of content items can be determined based on a variety of accessible data related to the user and the user's devices, if the user has provided consent. The content items can include content items associated with the user, e.g., stored in remote storage relative to local device(s) carried by the user and accessible to the user, (see Carter: Para. 0023-0027, 0035-0047, 0056, 0068-0072, 0086 and 0147). This reads on the claim concept of storing a plurality of activity profiles, comprising the first activity profile and the second activity profile, associated with the content items database of the user account);
	 prioritizing content items of the content items database, based upon the first activity profile associated with the content items database of the user account, to generate a first list of content items associated with the first content interface (Carter discloses allow a user to specify the priorities for types of events, e.g., in stored user preferences or user input. Priorities can be assigned to predicted events if multiple predicted events have been determined to occur at least partially simultaneously,
e.g., having at least partially overlapping durations. The priority levels can be used to determine which content items to store in local storage of user devices (e.g., store the content items associated with the event having the higher priority). The relevance of content items can be determined based on a variety of accessible data related to the user and the user's devices, if the user has provided consent. The content items can include content items associated with the user, e.g., stored in remote storage relative to local device(s) carried by the user and accessible to the user. The display interface elements such as menus, icons, etc., on the display device to allow the user to easily view the set of content items. Prior to a time of the predicted event, the method transmits the set of content items over a communication network from network storage to at least one local device associated with the user, (Carter: Para. 0023-0026, 0045-0055, 0066-0068 and 0093). This reads on the claim concepts of prioritizing content items of the content items database, based upon the first activity profile associated with the content items database of the user account, to generate a first list of content items associated with the first content interface); and 
	controlling the first graphical user interface to display the first content interface comprising the first list of content items (Carter discloses allow a user to specify the priorities for types of events, e.g., in stored user preferences or user input. Priorities can be assigned to predicted events if multiple predicted events have been determined to occur at least partially simultaneously,
e.g., having at least partially overlapping durations. The priority levels can be used to determine which content items to store in local storage of user devices (e.g., store the content items associated with the event having the higher priority). The relevance of content items can be determined based on a variety of accessible data related to the user and the user's devices, if the user has provided consent. The content items can include content items associated with the user, e.g., stored in remote storage relative to local device(s) carried by the user and accessible to the user. The display interface elements such as menus, icons, etc., on the display device to allow the user to easily view the set of content items, (Carter: Para. 0023-0026, 0045-0055, 0066-0068, 0070 and 0093). This reads on the claim concept of controlling the first graphical user interface to display the first content interface comprising the first list of content items).  
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang and Chen in order to have incorporated content data determination, as disclosed by Carter, since both of these mechanisms are directed to access control systems restrict entrance to secure areas of a property, building, room, file cabinet, drawer, or other area containing sensitive or proprietary information, assets, or data. The automated nature of the system provides 24/7 protection along with 24/7 access.  A user assuming an administrator role will be granted access to user management functions but not to data. The main advantage of role-based access control is that it allows business owners and team leaders to control access in the context of their organizations’ respective role structures. Any space requiring limited access to authorized personnel only should have an access control system in place. For example, sensitive data should not be retrieved by any entity unless they are using a specific application. The main advantage of data-centric access control is that such controls provide a simple way to achieve requirements around data access across users and systems. The disadvantage of data-centric access control is that it requires organizations to map and classify all of their data as a prerequisite for implementing such controls. Computer-based electronic access control systems marry the needs of physical security with the capabilities of information security. With the use of credentials such as codes, FOB, key cards, or biometrics, systems have the capability to provide quick and convenient access to authorized personnel, while tracking and monitoring the movement of those who enter. New technologies have rapidly increased not only the ability to restrict access to secure areas, but also the ability to monitor and manage that access through electronic means to better protect assets and data. The User Facing Experience includes an access card, the card reader, and the control panel. Most people are familiar with key cards, ID badges, and other forms of security credentials. The user presents the access code and the system approves or rejects the request for entry. Access cards can include a keypad, bio-metric, a swipe, tap, or a proximity card. Proximity cards operate when the user is within a short distance, typically two to six inches, from the reader. Proximity readers can communicate with an ID badge, FOB, key, card, or smartphone. Access management control systems record the activity, once the user activates the reader to verify credentials. The best access control systems allow real-time changes to the database. For instance, upon termination, an employee will immediately cease to have access to a secure area, and a new hire will instantly gain access to approved locations. Authorized access means that an entity has permission to access a resource. An entity can be a user, employee, software component or any other person or system that can be identified and assigned access permissions. Access control methods are means by which access to data is either allowed or prevented. The methods themselves vary based on the technology used to store and access data, as well as the company’s internal processes. Three common examples of data access control models can be found in this chapter of our guide.  Incorporating the teachings of Carter into Heureux, Zhang and Chen would produce determining an event for a user based on user data associated with the user, and includes programmatically analyzing the user data having one or more references to at least one of persons, locations, and scheduled activities, as disclosed by Carter, (see Abstract).   
	Regarding dependent claim(s) 4, the combination of L'Heureux, Zhang Chen and Carter discloses the method as in claims 1. L'Heureux further discloses the detecting the first activity is performed while the first device is located within a first area; the first activity profile is associated with the first area (the wireless router may receive a user credential from the client device over a wireless local area network. The user credential may be transmitted over the wireless local area network by the client device responsive to a challenge issued by the wireless router or by a program executed at the client device, (see Heureux: Col. 5 line 9-45). This reads on the claim concept of the first activity profile is associated with the first area. The wireless router may control access to the information resources by granting the authenticated client device access to a first subset of the information resources stored at the wireless router associated with the device profile as indicated by the device settings, and by denying the authenticated client device, (see Heureux: Col. 6 line 1-38). This reads on the claim concept of the detecting the first activity is performed while the first device is located within a first area);  
the receiving the first request is performed while the first device is located within the first area (one or more of the registration interface, login interface, profile interface, etc. responsive to receiving a request at a secret address (e.g., URL or URI) of the wireless router that was initiated by the client device. For example, a secret URL may take the form of or may be based on a shared secret between the wireless router and a client device, (see Heureux: Col. 10 line 1-42). The method may include receiving a user credential at the wireless router from the client device over the wireless local area network. The user credential may be obtained as one or more user inputs directed at the user registration interface presented by the client device, (see Heureux: Col. 4 line 40-67); and
the selecting the first activity profile is performed based upon a determination that the first request was received while the first device was located within the first area (Device registration may also be performed for client device 352 to establish a device profile at the wireless router, and for authentication of client device 352. User 342 may provide user inputs via a profile interface 346 to select, browse, or otherwise interact with information resources 330 and associated access privileges, (see Heureux: Col. 8 Line 4-38). One or more of the registration interface, login interface, profile interface, etc. responsive to receiving a request at a secret address (e.g., URL or URI) of the wireless router that was initiated by the client device. For example, a secret URL may take the form of or may be based on a shared secret between the wireless router and a client device, (see Heureux: Col. 10 line 1-42). This reads on the claim concept of the selecting the first activity profile is performed based upon a determination that the first request was received while the first device was located within the first area). 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux) in view of Zhang (US 2015/0149544 A1, hereinafter Zhang) in view of Chen (US 2016/0179789 A1, hereinafter Chen), in view of Carter (US 2018/0196880 A1, hereinafter Carter) and in view of Pai et al. (US 2017/0185687 A1, hereinafter Pai).
Regarding dependent claim(s) 2, the combination of L'Heureux, Zhang, Chen and Carter discloses the method as in claim 1. However, the combination of L'Heureux, Zhang, Chen and Carter do not appear to specifically disclose wherein: the detecting the first activity is performed during a first period of time; the first activity profile is associated with a first time of day, wherein the first time of day includes the first period of time; the receiving the first request is performed during a second period of time, wherein the first time of day includes the second period of time; and the selecting the first activity profile is performed based upon a determination that the first request was received during the first time of day.
	In the same field of endeavor, Pai discloses wherein: the detecting the first activity is performed during a first period of time (Pai discloses a first event of a first user commenting on content item 30, (see Pai: Para. 0037). A user edits a content item, access module 206 receives data corresponding to the edits the user makes to the content item and creates an event including the event data such as the time stamp, the user ID, the specifics of the edits, and the like. The activity feed to event management module 204. Alternatively, the interaction information for message events may be provided to event management module 204 by activity feed module 207, (see Pai: Para. 0031). This reads on the claim concept of wherein: the detecting the first activity is performed during a first period of time).
	the first activity profile is associated with a first time of day, wherein the first time of day includes the first period of time (Pai discloses a first event of a first user commenting on content item 30, (see Pai: Para. 0037). A user edits a content item, access module 206 receives data corresponding to the edits the user makes to the content item and creates an event including the event data such as the time stamp, the user ID, the specifics of the edits, and the like. The activity feed to event management module 204. Alternatively, the interaction information for message events may be provided to event management module 204 by activity feed module 207, (see Pai: Para. 0031). The system includes time stamp which is VVVV-MM-DD. the time stamp of the first user's comment, as well as the version (e.g., v2) of content item 302. In addition, event notification 308 illustrates event data, (see Pai: Para. 0037). User account database 818 can store profile information for registered users, (see Pai: Para. 0056). This reads on the claim concept of the first activity profile is associated with a first time of day, wherein the first time of day includes the first period of time).
	the receiving the first request is performed during a second period of time, wherein the first time of day includes the second period of time (Pai discloses Event management module
204 processes 714 events related to content item 302 that event management module 204 has received from content management system 110, (see Pai: Para. 0053). Event management module 204 may send the event in real time to content management system 110 responsive to content item 302 being opened or retrieved at client application 200, (see Pai: Para. 0048). Upon receiving a request to validate an authentication token, authenticator module 806 checks authentication token database 822 for a matching authentication token assigned to the user, (see Pai: Para. 0066). Receives events corresponding to interactions with the content item from devices in real time, (see Pai: Para. 0072 and 0076). Real time is to handle workloads whose state is constantly changing (first period time and second period time). This reads on the claim concept of the receiving the first request is performed during a second period of time, wherein the first time of day includes the second period of time). 
	the selecting the first activity profile is performed based upon a determination that the first request was received during the first time of day (FIG. 6 shows an interaction diagram for providing events for displaying in activity feed 306 in response to receiving a request from device 100 to display content item 302. In this example, native client application 255 sends a request to launch content item 302 from a file folder. The request is received 602 by access module 206 of client application 200. In response to the request, access module 206 generates an event corresponding to the user's requesting to open content item 302. The event includes the associated event data such as the user ID associated with the user, the time stamp, the retrieve event type, the content item ID of content item 302, the version of content item 302, and the like, (see Pai: Para. 0047 and 0048). This reads on the claim concept of the selecting the first activity profile is performed based upon a determination that the first request was received during the first time of day). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang , Chen and Carter in order to have incorporated plurality of activity profiles associated with the user account as disclosed by Pai, since both of these mechanisms are directed to access control systems restrict entrance to secure areas of a property, building, room, file cabinet, drawer, or other area containing sensitive or proprietary information, assets, or data. The automated nature of the system provides 24/7 protection along with 24/7 access. As the front line of defense, companies use locks combined with log-in credentials to enhance traditional security measures. Any space requiring limited access to authorized personnel only should have an access control system in place. Computer-based electronic access control systems marry the needs of physical security with the capabilities of information security. With the use of credentials such as codes, FOB, key cards, or biometrics, systems have the capability to provide quick and convenient access to authorized personnel, while tracking and monitoring the movement of those who enter. New technologies have rapidly increased not only the ability to restrict access to secure areas, but also the ability to monitor and manage that access through electronic means to better protect assets and data. The User Facing Experience includes an access card, the card reader, and the control panel. Most people are familiar with key cards, ID badges, and other forms of security credentials. The user presents the access code and the system approves or rejects the request for entry. Access cards can include a keypad, bio-metric, a swipe, tap, or a proximity card. Proximity cards operate when the user is within a short distance, typically two to six inches, from the reader. Proximity readers can communicate with an ID badge, FOB, key, card, or smartphone. Access management control systems record the activity, once the user activates the reader to verify credentials. The best access control systems allow real-time changes to the database. For instance, upon termination, an employee will immediately cease to have access to a secure area, and a new hire will instantly gain access to approved locations. Incorporating the teachings of Pai into Heureux, Zhang, Chen and Carter would a content management system aggregates and provides users' interaction with a content item for display in an activity feed. Events corresponding to the users' interaction with the content item are provided in conjunction with a user interface of a native application displaying the content item, as disclosed by Pai, (see Abstract).   
Regarding dependent claim(s) 13, the combination of L'Heureux, Zhang, Chen and Carter discloses the method as in claim 1. However, the combination of L'Heureux, Zhang, Chen and Carter do not appear to specifically disclose wherein the first activity comprises one or more selections of one or more content items of the first set of content items. 
In the same field of endeavor, Pai discloses wherein the first activity comprises one or more selections of one or more content items of the first set of content items (Each event comprises event data such as an event type (e.g., comment, view, revision, message, retrieve/open, save/close), a user ID, a content item ID (e.g., a unique ID, file name, pathname, or the like), a content item version, a time stamp, an event content (e.g., texts and/or images of the comments, the specifics of the revision), and/or an associated event ID. For example, a first event of a user reviewing another user's comment on a content item is associated with a second event of the other user's commenting on the content item. For events with the message event types, the event data may further include a recipient user ID and the message type (e.g., private or public), (see Pai: Para. 0029). This reads on the claim concept of wherein the first activity comprises one or more selections of one or more content items of the first set of content items).
Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux) in view of Zhang (US 2015/0149544 A1, hereinafter Zhang) in view of Chen (US 2016/0179789 A1, hereinafter Chen), in view of Carter (US 2018/0196880 A1, hereinafter Carter), in view of Pai (US 2017 /0185687 A1, hereinafter Pai) and in view of Penha (US 2016/0370956 A1, hereinafter Penha). 
Regarding dependent claim(s) 3, the combination of L'Heureux, Zhang, Chen, Carter and Pai discloses the method as in claim 2. However, the combination of L'Heureux, Zhang, Chen, Carter and Pai do not appear to specifically disclose detecting third activity performed using the first content interface during a third period of time; analyzing the third activity to generate a third activity profile associated with the first content interface and a second time of day, wherein the second time of day includes the third period of time, wherein the second time of day is different than the first time of day.
In the same field of endeavor, Penha discloses third activity performed using the first content interface during a third period of time (Penha disclose graphical user interface for navigating media content. Third video information that corresponds to an animation of the preview pane moving to a position at or adjacent to the current play position. Third video information is displayed, corresponding to an animation of the preview pane 5310 moving and decreasing in size to first play head 5304, (see Penha: Para. 0474). This reads on the claim concept of third activity performed using the first content interface during a third period of time); 
analyzing the third activity to generate a third activity profile associated with the first content interface and a second time of day, wherein the second time of day includes the third period of time, wherein the second time of day is different than the first time of day (information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers, (see Penha: Para. 0070). response to detecting input 5460, product page 5064 of a different software application (e.g., third party application by Movieflix, such as first video player module 392 in FIG. 3) is displayed on display 450, (see Penha: 0280). The system includes a certain frame or timestamp, (see Penha: Para. 0041). This reads on the claim concept of analyzing the third activity to generate a third activity profile associated with the first content interface and a second time of day. Another region of media content, the user needs to press and hold a fast forward button to navigate through the media content until the user finds a region that is of interest to the user. If the user passes the region that is of interest to the user, the user needs to press and hold a reverse button to go back until the user finds the region that is of interest to the user, (see Penha: Para. 0041). The preview pane also includes metadata for the one or more frames (e.g., timestamps, subtitles, etc.). For example, FIG. SCCCC illustrates display of preview pane 5310, (see Penha: Para. 0466). This reads on the claim concept of wherein the second time of day includes the third period of time, wherein the second time of day is different than the first time of day). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Chen, Carter and Pai in order to have incorporated analyzing the third activity to generate a third activity profile as disclosed by Penha, since both of these mechanisms are directed the authentication and identity verification tasks, all IT infrastructure is facing a problem of another kind. If the company is bigger than just a couple of people, then often such a business needs to restrict the access of certain users to certain information. It's logical, as employees or groups of employees should only be able to access data related to their job and be restricted from the information that is irrelevant to job duties, such as financial data, customer info etc. It is a very strict access control model. In MAC, access to all data in the system is pre-defined by an administrator and controlled by the operating system. Each user account also has these properties. When a user wants to access a certain file or folder, the OS checks what properties the object has and compares them to what is listed in the user profile. If this user belongs to a group that is allowed to access this type of data, the access will be granted. If not, declined. All data and access being controlled by the operating system, this paradigm allows users to control access to their data. So, the user can define what users and categories of users will get what type of an access to his or her data using an access control list. Each ACL includes a list of users and groups and a level of access they might have, for example, read-only, read and write, or full access. Often system administrators set up a range of access control privileges that users might grant via their ACL. It is also possible to specify different restrictions for different tabular fields of object tables and information registers. This allows setting restrictions at both database record level and database field level. Incorporating the teachings of Penha into Heureux, Zhang, Chen, Carter and Pai would produce an electronic device provides, to a display, data to present a user interface with a plurality of user interface objects that includes a first user interface object and a second user interface object, as disclosed by Penha, (see Abstract). 
However, Penha does not appear to specifically disclose receiving a second request to access the application, from the first device, during a fourth period of time, wherein the second time of day includes the fourth period of time; selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received during the second time of day; prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second time of day; and controlling the first graphical user interface to display the first content interface comprising the third list of content items. 
In the same field of endeavor, Pai discloses receiving a second request to access the application, from the first device, during a fourth period of time, wherein the second time of day includes the fourth period of time (content management system 110 can share a content item with other users upon user request and provide users with read and write access, (see Pai: Para. 0034).The fourth event is a view type event and is associated with the third event that is an edit-type event because the first user has viewed the edits made by the second user, (see Pai: Para. 0038). receiving a request from device 100 to display content item 302. In this example, native client application 255 sends a request to launch content item 302 from a file folder, (see Pai: Para. 0047). This reads on the claim concept of receiving a second request to access the application. The system includes a time stamp associated with the event, an event type (e.g., comment, view, edit, retrieve/ open, save/close) associated with the event, the content (e.g., texts and/or images of the comment, the specifics of the edit) of the event, a content item version, and one or more associated events, (see Pai: Para. 0025). The third user, the content of the third user's comment, the time stamp of the third user's comment, as well as the version (e.g., v4) of the content item 302, (see Pai: Para. 0039). This reads on the claim concept of from the first device, during a fourth period of time, wherein the second time of day includes the fourth period of time). 
selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received during the second time of day (The sixth event is a view-type event and is associated with the third event that is an edit-type event because the third user has viewed the edits made by the second user. the third user who has viewed the edits made by the second user, the time stamp of the third user viewing the edits, as well as the content item version (e.g., v3) associated with the edits, (see Pai. Para. 0039 and 0040). This reads on the claim concept of selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received during the second time of day); 
prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second time of day (Users (first, second and third) who register with content management system 110 are provided with a user account and a user may synchronize content across multiple devices 100 associated with the user's account, and the user may share content that is synchronized with devices associated with other users' accounts, (see Pai: Para. 0019). User account database 818 can store profile information for registered users. In some cases, the only personal information in the user profile can be a usemame and/or email address. However, content management system 110 can also be configured to accept additional user information, such as password recovery information, demographics information, payment information, and other details. Each user is associated with an identifier, such as a user ID or a user name, (see Pai: Para. 0056-0058). Client application 200 synchronizes any changes to content items in a designated folder and its sub-folders with the synchronization module 812. Such changes include new, deleted, modified, copied, or moved files or folders. Synchronization module 812 also provides any changes to content associated with device 100 to client application 200, (see Pai: Para. 0062). This reads on the claim concept of prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second time of day). 
controlling the first graphical user interface to display the first content interface comprising the third list of content items (Activity feed module 207 displays a list of event notifications corresponding to users' interactions with the content item in the user-interface activity feed. That is, activity feed module 207 displays a list of event notifications corresponding to events associated with the content item, (see Pai: Para. 0024 and 0025). This reads on the claim concept of controlling the first graphical user interface to display the first content interface comprising the third list of content items). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Chen, Carter and Penha in order to have incorporated plurality of activity profiles associated with the user account as disclosed by Pai, since both of these mechanisms are directed access control systems restrict entrance to secure areas of a property, building, room, file cabinet, drawer, or other area containing sensitive or proprietary information, assets, or data. The automated nature of the system provides 24/7 protection along with 24/7 access. As the front line of defense, companies use locks combined with log-in credentials to enhance traditional security measures. Any space requiring limited access to authorized personnel only should have an access control system in place. Computer based electronic access control systems marry the needs of physical security with the capabilities of information security. With the use of credentials such as codes, FOB, key cards, or biometrics, systems have the capability to provide quick and convenient access to authorized personnel, while tracking and monitoring the movement of those who enter. New technologies have rapidly increased not only the ability to restrict access to secure areas, but also the ability to monitor and manage that access through electronic means to better protect assets and data. The User Facing Experience includes an access card, the card reader, and the control panel. Most people are familiar with key cards, ID badges, and other forms of security credentials. The user presents the access code and the system approves or rejects the request for entry. Access cards can include a keypad, bio-metric, a swipe, tap, or a proximity card. Proximity cards operate when the user is within a short distance, typically two to six inches, from the reader. Proximity readers can communicate with an ID badge, FOB, key, card, or smartphone. Access management control systems record the activity, once the user activates the reader to verify credentials. The best access control systems allow real-time changes to the database. For instance, upon termination, an employee will immediately cease to have access to a secure area, and a new hire will instantly gain access to approved locations. Incorporating the teachings of Pai into Heureux, Zhang, Chen, Carter and Penha would produce a content management system aggregates and provides users' interaction with a content item for display in an activity feed. Events corresponding to the users' interaction with the content item are provided in conjunction with a user interface of a native application displaying the content item, as disclosed by Pai, (see Abstract). 
Regarding dependent claim(s) 5, the combination of L'Heureux, Zhang, Chen, Carter and Pai discloses the method as in claim 4. However, the combination of L'Heureux, Zhang, Chen, Carter and Pai do not appear to specifically disclose detecting third activity performed using the first content interface while the first device is located within a second area, wherein the second area is different than the first area; analyzing the third activity to generate a third activity profile associated with the first content interface and the second area.
In the same field of endeavor, Penha discloses detecting third activity performed using the first content interface while the first device is located within a second area, wherein the second area is different than the first area (Penha disclose graphical user interface for navigating media content. Third video information that corresponds to an animation of the preview pane moving to a position at or adjacent to the current play position. Third video information is displayed, corresponding to an animation of the preview pane 5310 moving and decreasing in size to first playhead 5304, (see Penha: Para. 0474). A magnetometer (not shown) and a GPS (or GLONASS or other global navigation system) receiver (not shown) for obtaining information concerning the location and orientation (e.g., portrait or landscape) of device 100, (see Penha: Para. 0070 and 0071). GPS module 135 determines the location of the device and provides this information for use in various applications, (see Penha: Para. 0080). This reads on the claim concept of detecting third activity performed using the first content interface while the first device is located within a second area, wherein the second area is different than the first area). 
analyzing the third activity to generate a third activity profile associated with the first content interface and the second area (information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers, (see Penha: Para. 0070). response to detecting input 5460, product page 5064 of a different software application (e.g., third party application by Movieflix, such as first video player module 392 in FIG. 3) is displayed on display 450, (see Penha: 0280). The system includes a certain frame or timestamp, (see Penha: Para. 0041). GPS module 135, and browser module 147, map module 154 includes executable instructions to receive, display, modify, and store maps and data associated with maps (e.g., driving directions; data on stores and other points of interest at or near a particular location; and other location based data) in accordance with user instructions, (see Penha: Para. 0115). This reads on the claim concept of analyzing the third activity to generate a third activity profile associated with the first content interface and the second area). 
However, Penha does not appear to specifically disclose receiving a second request to access the application, from the first device, while the first device is located within the second area; selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received while the first device was located within the second area; prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second area; and controlling the first graphical user interface to display the first content interface comprising the third list of content items.
In the same field of endeavor, Pai discloses receiving a second request to access the application, from the first device, while the first device is located within the second area (content management system 110 can share a content item with other users upon user request and provide users with read and write access, (see Pai: Para. 0034).The fourth event is a view-type event and is associated with the third event that is an edit-type event because the first user has viewed the edits made by the second user, (see Pai: Para. 0038). receiving a request from device 100 to display content item 302. In this example, native client application 255 sends a request to launch content item 302 from a file folder, (see Pai: Para. 0047). The system includes a time stamp associated with the event, an event type (e.g., comment, view, edit, retrieve/ open, save/close) associated with the event, the content (e.g., texts and/or images of the comment, the specifics of the edit) of the event, a content item version, and one or more associated events, (see Pai: Para. 0025). The third user, the content of the third user's comment, the time stamp of the third user's comment, as well as the version (e.g., v4) of the content item 302, (see Pai: Para. 0039). Conflict management module 814 determines whether there are any discrepancies between versions of a content item located at different devices 100. For example, when a content item is modified at one device and a second device, differing versions of the content item may exist at each device, (see Pai: Para. 0063 and 0068). This reads on the claim concept of receiving a second request to access the application, from the first device, while the first device is located within the second area); 
selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received while the first device was located within the second area (The sixth event is a view-type event and is associated with the third event that is an edit-type event because the third user has viewed the edits made by the second user. the third user who has viewed the edits made by the second user, the time stamp of the third user viewing the edits, as well as the content item version (e.g., v3) associated with the edits, (see Pai. Para. 0039 and 0040). This reads on the claim concept of selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received. Conflict management module 814 determines whether there are any discrepancies between versions of a content item located at different devices 100. For example, when a content item is modified at one device and a second device, differing versions of the content item may exist at each device, (see Pai: Para. 0063 and 0068). This reads on the claim concept of while the first device was located within the second area); 
prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second area (Users (first, second and third) who register with content management system 110 are provided with a user account and a user may synchronize content across multiple devices 100 associated with the user's account, and the user may share content that is synchronized with devices associated with other users' accounts, (see Pai: Para. 0019). User account database 818 can store profile information for registered users. In some cases, the only personal information in the user profile can be a usemame and/or email address. However, content management system 110 can also be configured to accept additional user information, such as password recovery information, demographics information, payment information, and other details. Each user is associated with an identifier, such as a user ID or a user name, (see Pai: Para. 0056-0058). Client application 200 synchronizes any changes to content items in a designated folder and its sub-folders with the synchronization module 812. Such changes include new, deleted, modified, copied, or moved files or folders. Synchronization module 812 also provides any changes to content associated with device 100 to client application 200, (see Pai: Para. 0062). This reads on the claim concept of prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface. Conflict management module 814 determines whether there are any discrepancies between versions of a content item located at different devices 100. For example, when a content item is modified at one device and a second device, differing versions of the content item may exist at each device, (see Pai: Para. 0063 and 0068). This reads on the claim concept of the second area); and 
controlling the first graphical user interface to display the first content interface comprising the third list of content items (Activity feed module 207 displays a list of event notifications corresponding to users' interactions with the content item in the user-interface activity feed. That is, activity feed module 207 displays a list of event notifications corresponding to events associated with the content item, (see Pai: Para. 0024 and 0025). This reads on the claim concept of controlling the first graphical user interface to display the first content interface comprising the third list of content items). 
Regarding dependent claim(s) 6, the combination of L'Heureux, Zhang, Chen, Carter and Pai discloses the method as in claim 1. However, the combination of L'Heureux, Zhang, Chen, Carter and Pai do not appear to specifically disclose the detecting the first activity is performed while the first device is in a region determined to have a first set of weather characteristics; the first activity profile is associated with the first set of weather characteristics; the receiving the first request is performed while the first device is in a region determined to have the first set of weather characteristics; and the selecting the first activity profile is performed based upon a determination that the first request was received while the first device was in a region having the first set of weather characteristics.
In the same field of endeavor, Penha discloses the detecting the first activity is performed while the first device is in a region determined to have a first set of weather characteristics (Penha discloses associated with user interfaces for electronic devices are reduced or eliminated by the disclosed devices. Electronic devices in communication with displays are provided with faster, more efficient methods and interfaces for navigating and playing back media content, thereby increasing the effectiveness, efficiency, and user satisfaction with such devices. The user can quickly find the region that is of interest to the user, thereby eliminating the need for extra, separate inputs to navigate through the media content, (see Penha: Para. 0041, 0080, 0092 and FIG. 1-4). This reads on the claim concept of the detecting the first activity is performed while the first device is in a region determined to have a first set of weather characteristics);  
the first activity profile is associated with the first set of weather characteristics (Another aspect of the user interface associated with an application is a set of views, sometimes herein called application views or user interface windows, in which information is displayed and touch-based gestures occur, (see Penha: Para. 0127, 0135, 0136, 0140). Applications that provide location-based services such as weather widgets, local yellow page widgets, and map/navigation widgets, {see Penha: Para. 0080, 0092 and FIG. 1-4). This reads on the claim concept of the first activity profile is associated with the first set of weather characteristics). 
the receiving the first request is performed while the first device is in a region determined to have the first set of weather characteristics (In response to receiving the first input that corresponds to the request to move the current focus in the user interface, the electronic device provides (706), to the display, data to: move the first user interface object from a first position (e.g., an initial position of the first user interface object on the display relative to the positions of other objects, in the plurality of objects, around the first user interface object on the display), (see Penha: Para. 0378 and 0379). Applications that provide location-based services such as weather widgets, local yellow page widgets, and map/navigation widgets, (see Penha: Para. 0080, 0092 and FIG. 1-4). This reads on the claim concept of the receiving the first request is performed while the first device is in a region determined to have the first set of weather characteristics). 
the selecting the first activity profile is performed based upon a determination that the first request was received while the first device was in a region having the first set of weather characteristics (selecting a media presentation option in accordance with some embodiments. Method 1000 is performed at an electronic device (e.g., device 300, FIG. 3, or portable multifunction device 100, FIG. IA) in communication with a display. The electronic device is in communication with a user input device (e.g., a remote user input device, such as a remote control) with a touch-sensitive surface. In some embodiments, the display is a touch-screen display and the touch-sensitive surface is on or integrated with the display, (see Penha: Para. 0442 and 0439). Applications that provide location based services such as weather widgets, local yellow page widgets, and map/navigation widgets, (see Penha: Para. 0080, 0092 and FIG. 1-4). This reads on the claim concept of the selecting the first activity profile is performed based upon a determination that the first request was received while the first device was in a region having the first set of weather characteristics).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux) in view of Zhang (US 2015/0149544 A1, hereinafter Zhang) in view of Chen (US 2016/0179789 A1, hereinafter Chen), in view of Carter (US 2018/0196880 A1, hereinafter Carter), in view of Pai (US 2017/0185687 A1, hereinafter Pai), in view of Penha (US 2016/0370956 A1, hereinafter Penha) and in view of Harrison (US 2013/0318157 A1, hereinafter Harrison). 
Regarding dependent claim(s) 7, the combination of L'Heureux, Zhang, Chen, Carter, Pai and Penha discloses the method as in claim 6. However, the combination of L'Heureux, Zhang, Chen, Carter, Pai and Penha do not appear to specifically disclose detecting third activity performed using the first content interface while the first device is in a region determined to have a second set of weather characteristics, wherein the second set of weather characteristics is different than the first set of weather characteristics; analyzing the third activity to generate a third activity profile associated with the first content interface and the second set of weather characteristics; receiving a second request to access the application, from the first device, while the first device is in a region determined to have the second set of weather characteristics; selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received while the first device was in a region having the second set of weather characteristics; prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second set of weather characteristics; and
In the same field of endeavor, Harrison discloses detecting third activity performed using the first content interface while the first device is in a region determined to have a second set of weather characteristics, wherein the second set of weather characteristics is different than the first set of weather characteristics (Harrison discloses The client device may be further configured to automatically process an identification data of the networked device and/or the sandbox-reachable service of the networked device from the discovery module. The client device may also be configured to automatically associate with the networked device through a sand boxed application of the client device communicatively coupled to the sand box reachable service based on the identification data, (see Harrison: Para. 0047-0050). A weather information, the Media Access Control (MAC) address of the client device 100, a private Internet Protocol (IP) address, (see Harrison: Para. 0107). This reads on the claim concept of detecting third activity performed using the first content interface while the first device is in a region determined to have a second set of weather characteristics, wherein the second set of weather characteristics is different than the first set of weather characteristics); 
analyzing the third activity to generate a third activity profile associated with the first content interface and the second set of weather characteristics (The user profile may be based on a number of analytics comprising the prior usage, the number of policy settings, and/or the demographic profile. The initial UI may be customized based on the user profile, (see Harrison: Para. 0177 and 0178). The identification database may be associated with the user profile, the network, the networked device 102, the client device 100, and/or any of the number of devices that currently and/or previously shared the network with the networked device 102, (see Harrison: Para. 0179 and 0180). A weather information, the Media Access Control (MAC) address of the client device 100, a private Internet Protocol (IP) address, (see Harrison: Para. 0107). This reads on the claim concept of analyzing the third activity to generate a third activity profile associated with the first content interface and the second set of weather characteristics); 
receiving a second request to access the application, from the first device, while the first device is in a region determined to have the second set of weather characteristics (A form may be presented to request that the user select the networked device 102 to receive the media data 1004. The discovery service and/or the relay service may discover a number of networked media devices sharing a local network based on an IP address of the client device, (see Harrison: Para. 0090). A weather information, the Media Access Control (MAC) address of the client device 100, a private Internet Protocol (IP) address, (see Harrison: Para. 0107). The user 902 of the networked device 102 may initiate the request using the remote control. The remote control may be the client device 100 acting as the remote control. The request may specify a particular video sequence, a particular audio sequence, and/or a particular subset of frames based on a number of actions of the user 902. When the identification 1304 of the media data 1004 has been determined, the capture server 1008A, 1008B may be queried for the video sequence, the audio sequence, and/or the subset of frames corresponding to the identification 1304 of the media data 1004 and the timestamp of the media data, (see Harrison: Para. 0201). This reads on the claim concept of receiving a second request to access the application, from the first device, while the first device is in a region determined to have the second set of weather characteristics);
selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received while the first device was in a region having the second set of weather characteristics (A form may be presented to request that the user select the networked device 102 to receive the media data 1004. The discovery service and/or the relay service may discover a number of networked media devices sharing a local network based on an IP address of the client device, (see Harrison: Para. 0090). The adaptive sampling algorithm may sample a number of different regions of the display to increase a probability of selecting a region with a high temporal activity, (see Harrison: Para. 0248). The user 902 may select a subset of the media data set in the networked device 102 and/or the client device 100. The networked device 102 and/or the client device 100 may communicate the subset of the media data set to a media data storage server that stores a number of pinned media data, (see Harrison: Para. 0204). The identification database may be associated with the user profile, the network, the networked device 102, the client device 100, and/or any of the number of devices that currently and/or previously shared the network with the networked device 102, {see Harrison: Para. 0179 and 0180). A weather information, the Media Access Control (MAC) address of the client device 100, a private Internet Protocol (IP) address, (see Harrison: Para. 0107). This reads on the claim concept of selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received while the first device was in a region having the second set of weather characteristics); 
prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second set of weather characteristics (The fingerprint data 1202 may comprise a fingerprint data sequence 2000, and the other fingerprint data 1906, 2302, 2306, 2602 may comprise another fingerprint data sequence. The CID service 1000, 1002 and/or the other CID service 1104, 1110 may also be configured to communicate the fingerprint data 1202 and/or the other fingerprint data 1906, 2302, 2306, 2602 to the content identification server, (see Harrison: Para. 0151 and 0174). According to one embodiment, the identifying characteristic 1600 may comprise the characteristic 1502 that may identify a recurring sequence 2102 (e.g., an advertisement), (see Harrison: Para. 0195 and 0198). The content identification server 1006 and/or the capture server 1008A, 1008B may be configured to generate the annotated metadata 1504 associated with the other media data 1904 captured at the media transmission node 1010A, 1010B, (see Harrison. Para. 0192 and 00194). A weather information, the Media Access Control (MAC) address of the client device 100, a private Internet Protocol (IP) address, (see Harrison: Para. 0107). This reads on the claim concept of prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second set of weather characteristics). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Chen, Carter Penha and Pai in order to have incorporated second set of weather characteristics as disclosed by Harrison, since both of these mechanisms are directed API allows developers access to critical forecasts, alerts, and observations, along with other weather data. The API was designed with a cache-friendly approach that expires content based upon the information life cycle. The new API will use headers to modify the version and format of the response. Every request, either by browser or application, sends header information every time you visit any website. For example, a commonly used header called "UserAgent" tells a website what type of device you are using so it can tailor the best experience for you. A User Agent is required to identify your application. This string can be anything, and the more unique to your application the less likely it will be affected by a security event. If you include contact information (website or email), we can contact you if your string is associated to a security event. This will be replaced with an API key in the future. A networked device (e.g., a television, a set-top box, a computer, a multimedia display, an audio device, a weather measurement device, a geolocation device) may have access to an information associated with a user. A method, apparatus, and system related to relevancy improvement through targeting of information based on data gathered from a networked device associated with a security sandbox of a client device are disclosed. Incorporating the teachings of Harrison into Heureux, Zhang, Chen, Carter Penha and Pai would produce a related to relevancy improvement through targeting of information based on data gathered from a networked device associated with a security sandbox of a client device are disclosed, as disclosed by Harrison, (see Abstract).
However, the combination of L'Heureux, Zhang, Chen, Penha and Harrison do not appear to specifically disclose controlling the first graphical user interface to display the first content interface comprising the third list of content items.
In the same field of endeavor, Pai discloses controlling the first graphical user interface to display the first content interface comprising the third list of content items (Activity feed module 207 displays a list of event notifications corresponding to users' interactions with the content item in the user-interface activity feed. That is, activity feed module 207 displays a list of event notifications corresponding to events associated with the content item, (see Pai: Para. 0024 and 0025). This reads on the claim concept of controlling the first graphical user interface to display the first content interface comprising the third list of content items). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Chen, Carter, Penha and Harrison in order to have incorporated plurality of activity profiles associated with the user account as disclosed by Pai, since both of these mechanisms are directed access control systems restrict entrance to secure areas of a property, building, room, file cabinet, drawer, or other area containing sensitive or proprietary information, assets, or data. The automated nature of the system provides 24/7 protection along with 24/7 access. As the front line of defense, companies use locks combined with log-in credentials to enhance traditional security measures. Any space requiring limited access to authorized personnel only should have an access control system in place. Computer-based electronic access control systems marry the needs of physical security with the capabilities of information security. With the use of credentials such as codes, FOB, key cards, or biometrics, systems have the capability to provide quick and convenient access to authorized personnel, while tracking and monitoring the movement of those who enter. New technologies have rapidly increased not only the ability to restrict access to secure areas, but also the ability to monitor and manage that access through electronic means to better protect assets and data. The User Facing Experience includes an access card, the card reader, and the control panel. Most people are familiar with key cards, ID badges, and other forms of security credentials. The user presents the access code and the system approves or rejects the request for entry. Access cards can include a keypad, bio-metric, a swipe, tap, or a proximity card. Proximity cards operate when the user is within a short distance, typically two to six inches, from the reader. Proximity readers can communicate with an ID badge, FOB, key, card, or smartphone. Access management control systems record the activity, once the user activates the reader to verify credentials. The best access control systems allow real-time changes to the database. For instance, upon termination, an employee will immediately cease to have access to a secure area, and a new hire will instantly gain access to approved locations. Incorporating the teachings of Pai into Heureux, Zhang, Chen, Carter, Penha and Harrison would produce a content management system aggregates and provides users' interaction with a content item for display in an activity feed. Events corresponding to the users' interaction with the content item are provided in conjunction with a user interface of a native application displaying the content item, as disclosed by Pai, (see Abstract).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux) in view of Zhang (US 2015/0149544 A1, hereinafter Zhang) in view of Chen (US 2016/0179789 A1, hereinafter Chen), in view of Carter (US 2018/0196880 A1, hereinafter Carter), in view of Pai (US 2017/0185687 A1, hereinafter Pai) and in view of Randazzo (US 2013/0143527 A1, hereinafter Randazzo). 
Regarding dependent claim(s) 8, the combination of L'Heureux, Chen, Carter and Pai discloses the method as in claim 1. However, the combination of L'Heureux, Zhang, Chen, Carter and Pai do not appear to specifically disclose the detecting the first activity is performed at a time determined to meet a first set of conditions. 
In the same field of endeavor, Randazzo discloses the detecting the first activity is performed at a time determined to meet a first set of conditions (the device is detected to exceed the restriction threshold speed. The restriction removal condition may be the deceleration of the remote mobile device. The restriction condition may be in the form of a restriction threshold and may be predetermined default value or may be restriction threshold set by the master user, (see Randazzo: Para. 0055 and 0056). For instance, the speeding threshold may be set at five miles per hour over the posted speed limit during times of day that the remote mobile user is likely to be driving in a school zone and ten miles per hour over the speed limit at other times, (see Randazzo: 0077 and 0103). This reads on the claim concept of the detecting the first activity is performed at a time determined to meet a first set of conditions); 
the first activity profile is associated with the first set of conditions; the receiving the first request is performed at a time determined to meet the first set of conditions (a notification is generated and sent to the master user account in process flow step 343. The notification may be sent to the master user device, to an email address associated with the master user account, or through another form of communication that is associated with the master user and the master user account, (see Randazzo: Par. 0067). This reads on the claim concept of the first activity profile is associated with the first set of conditions. An employer or representative of the company may receive notifications based on the use of applications on the remote mobile device, and for some calls, such as long distance calls. The long distance service costs may be included in the content of the notification message. Durations of time may be allotted to some device capabilities such as social networking, web browsing, specific websites, phone calls to the remote mobile device user's family or other identified individuals, (see Randazzo: Para. 0034 and 0093). In addition, a computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser, (see Randazzo: Para. 0119). A client device {e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device). Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server, (see Randazzo: Para. 0121). This reads on the claim concept of the receiving the first request is performed at a time determined to meet the first set of conditions). 
the selecting the first activity profile is performed based upon a determination that the first request was received at a time determined to meet the first set of conditions (master user, such as an employer or parent, may select which applications are restricted while the user is, for example, at work or school during a specific time, to prevent use of the device for game playing, social networking, and the like, (see Randazzo: Para. 0028). services and authorized call numbers that are selected by the master user via the management information through the master user account, (see Randazzo: Para. 0091). Time ranges may be selected to reflect the business day, and the employer's address may be selected as the location. An employer or representative of the company may receive notifications based on the use of applications on the remote mobile device, and for some calls, such as long distance calls, (see Randazzo: Para. 0093). This reads on the claim concept of the selecting the first activity profile is performed based upon a determination that the first request was received at a time determined to meet the first set of conditions).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Chen, Carter and Pai in order to have incorporated set of conditions as disclosed by Randazzo, since both of these mechanisms are directed the system establishes a master user account based on a request from a master user, receives a request to associate a remote mobile device with the master user account, and associates the remote mobile device with the master user account. The system also receives management information from the master user account that is associated with the remote mobile device, wherein the management information includes restriction activation information, a time of restriction, and notification information, wherein the notification information includes instructions for sending notifications based on application activity of the remote mobile device. The system also receives an indication of use from the remote mobile device based on the restriction activation information and activation of an application of the remote mobile device corresponding to the notification information during the time of restriction, and send a notification to the master user account based on receipt of the indication of use. Incorporating the teachings of Randazzo into Heureux, Zhang, Chen, Carter and Pai would produce Remote mobile device management is provided. A master user account is established based on a request from a master user and a request to associate a remote mobile device with the master user account is received. The remote mobile device is associated with the master user account and management information is received from the master user account that is associated with the remote mobile device including restriction activation information, as disclosed by Randazzo, (see Abstract).
Regarding dependent claim(s) 9, the combination of L'Heureux, Zhang, Chen, Carter and Pai discloses the method as in claim 8. However, the combination of L'Heureux, Zhang, Chen, Carter and Pai do not appear to specifically disclose detecting third activity performed using the first content interface at a time determine to have a second set of conditions, wherein the second set of conditions is different than the first set of conditions; analyzing the third activity to generate a third activity profile associated with the first content interface and the second set of conditions.
In the same field of endeavor, Randazzo discloses detecting third activity performed using the first content interface at a time determine to have a second set of conditions, wherein the second set of conditions is different than the first set of conditions (Randazzo discloses time of restriction, and notification information, wherein the notification information includes instructions for sending notifications based on application activity of the remote mobile device. Remote mobile device monitoring may be based on notifications sent from the master user account based on the activity and usage of the remote mobile device, (see Randazzo: Para. 0046). The notification rules may be set based on time of day, type of activity, or by user. Notification information may be controlled from the master user account at any time, (see Randazzo: Para. 0080 and 0081). A second notification may be sent based on the end of the original notification condition occurrence. The end notification condition may be that the remote mobile device has decelerated below the threshold amount of speeding, (see Randazzo: Para. 0069). This reads on the claim concept of detecting third activity performed using the first content interface at a time determine to have a second set of conditions, wherein the second set of conditions is different than the first set of conditions). 
analyzing the third activity to generate a third activity profile associated with the first content interface and the second set of conditions (notification is generated and sent to the master user account in process flow step 343. The notification may be sent to the master user device, to an email address associated with the master user account, or through another form of communication that is associated with the master user and the master user account. The process 303 may be repeated in the same manner with respect to a notification that is to be sent when the original notification condition ceases to occur, (see Randazzo: Para. 0067 and 0068). The notification rules may be set based on time of day, type of activity, or by user. Notification information may be controlled from the master user account at any time, (see Randazzo: Para. 0080 and 0081). Restriction and/or notification activation information may be updated for the remote mobile device at any time by the master user (e.g., a parent or third party may have remote access to a student's mobile device), (see Randazzo: Para. 0101). This reads on the claim concept of analyzing the third activity to generate a third activity profile associated with the first content interface and the second set of conditions). 
receiving a second request to access the application, from the first device, at a time determined to meet the second set of conditions (A second notification may be sent based on the end of the original notification condition occurrence. The end notification condition may be that the remote mobile device has decelerated below the threshold amount of speeding, (see Randazzo: Para. 0069). A computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser. The input may then be sent through network 150 via communications module 248 to server 130, which receives the information through communications module 238. Restriction/notification module 244 may receive restriction/notification information from master client 110 and provide for the restriction and/or notification of one or more controlled client 140 device capabilities based on the received restriction/notification information, (see Randazzo: Para. 0035, 0036 and 0038). This reads on the claim concept of receiving a second request to access the application, from the first device, at a time determined to meet the second set of conditions).  
selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received at a time meeting the second set of conditions (master user, such as an employer or parent, may select which applications are restricted while the user is, for example, at work or school during a specific time, to prevent use of the device for game playing, social networking, and the like, (see Randazzo: Para. 0028). services and authorized call numbers that are selected by the master user via the management information through the master user account, (see Randazzo: Para. 0091). Time ranges may be selected to reflect the business day, and the employer's address may be selected as the location. An employer or representative of the company may receive notifications based on the use of applications on the remote mobile device, and for some calls, such as long distance calls, (see Randazzo: Para. 0093 and 0100). A master user account based on the request from a master user in flow process step 311. The request may be made from a device that may become a master device associated with the created master user account. The master user account may require the formulation of user identifying information such as a user name, password, or the like, (see Randazzo: Para. 0042 and 0043). This reads on the claim concept of selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received at a time meeting the second set of conditions). 
prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second set of conditions (a database containing master user account information and information regarding remote device management of controlled client 140. The processor 212 of the master client 110 is configured to execute instructions, such as instructions physically coded into the processor 212, instructions stored in memory 220, or a combination of both, (see Randazzo: Para. 0034 and 0035). Restriction and notification information may be associated with a master user account and the controlled clients 140 and may be stored on servers 130. Device usage information from controlled clients 140 may be sent over network 150 to servers, (see Randazzo: Para. 0030 and 0031). A notification is generated and sent to the master user account in process flow step 343. The notification may be sent to the master user device, to an email address associated with the master user account, or through another form of communication that is associated with the master user and the master user account, (see Randazzo: Para. 0067). User names 423 associated with the controlled client 140 may be displayed instead of other identifying information for easy use. Restriction and/or notification activation information may be updated for the remote mobile device at any time by the master user {e.g., a parent or third party may have remote access to a student's mobile device), (see Randazzo: Para. 0101). This reads on the claim concept of prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second set of conditions).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Chen, Carter and Pai in order to have incorporated set of conditions as disclosed by Randazzo, since both of these mechanisms are directed the system establishes a master user account based on a request from a master user, receives a request to associate a remote mobile device with the master user account, and associates the remote mobile device with the master user account. The system also receives management information from the master user account that is associated with the remote mobile device, wherein the management information includes restriction activation information, a time of restriction, and notification information, wherein the notification information includes instructions for sending notifications based on application activity of the remote mobile device. The system also receives an indication of use from the remote mobile device based on the restriction activation information and activation of an application of the remote mobile device corresponding to the notification information during the time of restriction, and send a notification to the master user account based on receipt of the indication of use. Incorporating the teachings of Randazzo into Heureux, Zhang, Chen, Carter and Pai would produce Remote mobile device management is provided. A master user account is established based on a request from a master user and a request to associate a remote mobile device with the master user account is received. The remote mobile device is associated with the master user account and management information is received from the master user account that is associated with the remote mobile device including restriction activation information, as disclosed by Randazzo, (see Abstract).
However, the combination of L'Heureux, Zhang, Chen and Randazzo do not appear to specifically disclose controlling the first graphical user interface to display the first content interface comprising the third list of content items.
In the same field of endeavor, Pai discloses controlling the first graphical user interface to display the first content interface comprising the third list of content items (Activity feed module 207 displays a list of event notifications corresponding to users' interactions with the content item in the user-interface activity feed. That is, activity feed module 207 displays a list of event notifications corresponding to events associated with the content item, (see Pai: Para. 0024 and 0025). This reads on the claim concept of controlling the first graphical user interface to display the first content interface comprising the third list of content items). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Chen, Carter  and Randazzo in order to have incorporated plurality of activity profiles associated with the user account as disclosed by Pai, since both of these mechanisms are directed access control systems restrict entrance to secure areas of a property, building, room, file cabinet, drawer, or other area containing sensitive or proprietary information, assets, or data. The automated nature of the system provides 24/7 protection along with 24/7 access. As the front line of defense, companies use locks combined with log-in credentials to enhance traditional security measures. Any space requiring limited access to authorized personnel only should have an access control system in place. Computer-based electronic access control systems marry the needs of physical security with the capabilities of information security. With the use of credentials such as codes, FOB, key cards, or biometrics, systems have the capability to provide quick and convenient access to authorized personnel, while tracking and monitoring the movement of those who enter. New technologies have rapidly increased not only the ability to restrict access to secure areas, but also the ability to monitor and manage that access through electronic means to better protect assets and data. The User Facing Experience includes an access card, the card reader, and the control panel. Most people are familiar with key cards, ID badges, and other forms of security credentials. The user presents the access code and the system approves or rejects the request for entry. Access cards can include a keypad, bio-metric, a swipe, tap, or a proximity card. Proximity cards operate when the user is within a short distance, typically two to six inches, from the reader. Proximity readers can communicate with an ID badge, FOB, key, card, or smartphone. Access management control systems record the activity, once the user activates the reader to verify credentials. The best access control systems allow real-time changes to the database. For instance, upon termination, an employee will immediately cease to have access to a secure area, and a new hire will instantly gain access to approved locations. Incorporating the teachings of Pai into Heureux, Zhang, Chen, Carter and Randazzo would produce a content management system aggregates and provides users' interaction with a content item for display in an activity feed. Events corresponding to the users' interaction with the content item are provided in conjunction with a user interface of a native application displaying the content item, as disclosed by Pai, (see Abstract). 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux) in view of Zhang (US 2015/0149544 A1, hereinafter Zhang) in view of Chen (US 2016/0179789 A1, hereinafter Chen), in view of Carter (US 2018/0196880 A1, hereinafter Carter), in view of Pai (US 2017/0185687 A1, hereinafter Pai) and in view of Barkie (US 2018/0129814 A1, hereinafter Barkie). 
Regarding dependent claim(s) 10, the combination of L'Heureux, Zhang, Chen, Carter and Pai discloses the method as in claim 1. However, the combination of L'Heureux, Zhang, Chen, Carter and Pai do not appear to specifically disclose wherein the first activity profile comprises: indications of one or more types of content associated with the first activity; and indications of one or more weights of the one or more types of content, wherein the one or more weights of the one or more types of content are determined based upon amounts of activity, of the first activity, associated with each type of content of the one or more type of content.
In the same field of endeavor, Barkie discloses wherein the first activity profile comprises: indications of one or more types of content associated with the first activity (Barkie discloses the plurality of users are ranked based on the one or more community quality values for each user that generated the user contribution, and then for each identified subject in each user contribution, privileges are assigned to each user in a hierarchy of privileges based on the ranking of the plurality of users, (see Barkie: Para. 0009, 0013 and 0017). The tracked user activity and community feedback 25, 27, 29 associated with each identified subject matter category 24, 26, 28 may be stored in the memory/database storage 20 in a structured metadata structure 22 for each content Ci from a user contributor Ui 21, (see Barkie: Para. 0022). This reads on the claim concept of wherein the first activity profile comprises: indications of one or more types of content associated with the first activity). 
wherein the first activity profile comprises: indications of one or more weights of the one or more types of content, wherein the one or more weights of the one or more types of content are determined based upon amounts of activity, of the first activity, associated with each type of content of the one or more types of content (a variety of programs may be stored in one or more memory devices, including a privilege ranking engine 221 which may be invoked to categorize structured or semi-structured content from contributing users, measure the quality of the content based on community feedback and measured activity of contributing users, (see Barkie: Para. 0025, 0027). The content is categorized or classified into one or more subject matter categories relating to the content, (see Barkie: Para. 0033, 0034 and 0035). the identified subject matter categories for each contributing user may be associated with the user's activity and community feedback, and then stored with the metadata of the user's story, (see Barkie: Para. 0036 and 0037). This reads on the claim concept of wherein the first activity profile comprises: indications of one or more weights of the one or more types of content, wherein the one or more weights of the one or more types of content are determined based upon amounts of activity, of the first activity, associated with each type of content of the one or more types of content).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Chen, Carter and Pai in order to have incorporated weights or rank as disclosed by Barkie, since both of these mechanisms are directed Database servers have their own security architectures that provide authentication, access control, and auditing. As mentioned above, you may choose to use these RDBMS techniques to manage access to data, or you may choose to use mechanisms in the Micro Strategy application layer to manage access to data, or you may use a combination of the two. They are not mutually exclusive. One advantage of using the database-level security mechanisms to secure data is that all applications accessing the database benefit from those security measures. A Data Security policy associates each Data Realm with an ACL. The Data Security policy is thus essentially a collection of Data Realms and their associated ACLs. RAS Data Security policy further supports column-level authorization to mask certain column values based on additional privilege checks. By having both row and column level authorization, RAS Data Security provides cell-level protection. At application design time, the architect identifies all the operations that need privileges. Based on application table design and security requirements, tables and views that need Data Security protection are identified, and Data Realms are defined including column protection. The architect then creates a set of application roles and assigns the application privileges to roles in the ACLs used in Data Security policy or functional security. Incorporating the teachings of Barkie into Heureux, Zhang, Chen, Carter and Pai would produce a method, system and a computer program product are provided for organizing an online community based on subject-related contributions by classifying user contributions Ci from a plurality of users in a community according to a plurality of subjects Sj to identify subjects in each user contribution, assembling one or more community quality values for each user that generated the user contribution, ranking the plurality of users based on the one or more community quality values for each user that generated the user contribution, and assigning privileges in a hierarchy of privileges to each user in the community based on the ranking of the plurality of users, as disclosed by Barkie, (see Abstract).
Regarding dependent claim(s) 11, Barkie discloses the method as in claim 10. Barkie further discloses wherein the prioritizing the content items of the content items database is performed, based upon the one or more weights of the one or more types of content, to generate the first list of content items having an order of content items based upon the one or more weights of the one or more types of content (a data processing system for helping organize and rank a community of users based on the quality of content generated by contributing users and/or a measure of activity by the contributing users, (see Barkie: Para. 0010, 0018 and 0021). The information handling system assembles one or more community quality values for each user that generated the user contribution. In selected embodiments, the information handling system may assemble community quality values by monitoring user creation or modification activity for each of the plurality of users. System also ranks, for each identified subject in each user contribution, the plurality of users based on the one or more community quality values for each user that generated the user contribution, (see Barkie: Para. 0044). This reads on the claim concept of wherein the prioritizing the content items of the content items database is performed, based upon the one or more weights of the one or more types of content, to generate the first list of content items having an order of content items based upon the one or more weights of the one or more types of content).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux) in view of Zhang (US 2015/0149544 A1, hereinafter Zhang) in view of Chen (US 2016/0179789 A1, hereinafter Chen), in view of Carter (US 2018/0196880 A1 hereinafter Carter), in view of Pai (US 2017/0185687 A1, hereinafter Pai), in view of Barkie (US 2018/0129814 A1, hereinafter Barkie) and in view of Visscher (US 2009/0006467 A1, hereinafter Visscher). 
Regarding dependent claim(s) 12, the combination of L'Heureux, Zhang, Chen, Carter, Pai and Barkie discloses the method as in claim 11. However, the combination of L'Heureux, Zhang, Chen, Carter, Pai and Barkie do not appear to specifically disclose wherein: a first content item of the content items database is associated with a first type of content, of the one or more types of content, corresponding to a first weight of the one or more weights; a second content item of the content items database is associated with a second type of content, of the one or more types of content, corresponding to a second weight of the one or more weights; the first weight is higher than the second weight; and the first list of content items comprises the first content item preceding the second content item.
In the same field of endeavor, Visscher discloses wherein: a first content item of the content items database is associated with a first type of content, of the one or more types of content, corresponding to a first weight of the one or more weights (Content streaming and centralized document management can alleviate these abuses in a centralized company, but not in a situation where distributed peers are cooperating in the process of sharing information about documents and content. Since peer-to-peer sharing of information among fans and other interested parties is only natural, we need peer-to-peer systems that prevent these abuses of copyright law, (see Visscher: Para. 0040). All data and file structures will also comprise dimension, which is the hierarchical depth or linking in database. In a UI it is same as the number of columns of items, (see Visscher: Para. 0232). A common person can now set up a computerized service or system to do this. For example a web or Internet service, by instructing a computer to automatically model their relationships based on data about the outside objects they relate with and the state of those relationships. The states or status of the relationships change as exchanges or interaction happen between the related parties. The weights can calculate and communicate to participants in a shared process or network, (see Visscher: Para. 0116, 0174 and FIG. 20). This reads on the claim concept of wherein: a first content item of the content items database is associated with a first type of content, of the one or more types of content, corresponding to a first weight of the one or more weights); 
a second content item of the content items database is associated with a second type of content, of the one or more types of content, corresponding to a second weight of the one or more weights (data (about past, present and future interactions) from each individual subject's perspective in each individual's exclusive data store or domain. This enables each individual to have exclusive Control over data in their data store that is about their future actions, to provide a transparent audit trail about their decisions and actions (relative to other subjects), and to possess data about their past experience from which to learn and improve. Second the data management problem of needing write locks on data that can potentially be changed by more than one individual is alleviated, (see Visscher: Para. 0171). The system includes, they use types of quantitative information {e.g. counts, sums, averages, weighted averages, correlations, regressions, etc.) about particular types of subjects (i.e. a patient with certain conditions) and particular types of potential objects (i.e. a medical procedure with certain features and functions) in a network to guide behavior of network participants in a quantitative and qualitative way, (see Visscher: Para. 0268, 0296). This reads on the claim concept of a second content item of the content items database is associated with a second type of content, of the one or more types of content, corresponding to a second weight of the one or more weights).
the first weight is higher than the second weight; and the first list of content items comprises the first content item preceding the second content item (the same sort of sequence involving development and interaction or negotiation happens on higher dimension levels as internal process loops inside each sequence on the lower level. The properties being manipulated at each stage in the sequence (as the CID's are changing) can mean slightly different things and can be interpreted in slightly different ways. Nonetheless the processing happens in the same way. For example, instead of potential (0) and actual (1) in the preferred implementation on the left side of the CID these properties mean vision (0) and action (1) on a higher dimension level, (see Visscher: 0183 and 0281). On the server side their CIDs have equal number of characters on either side of a characters. The first digit in the bid is an O and second and third digits are equals. Regular Item Headers are located by an identifier that is a combination of link id of an option having same dimension as the header and an item chosen in the preceding dimension, (see Visscher: Para. 0248 and 0251). This reads on the claim concept of the first weight is higher than the second weight; and the first list of content items comprises the first content item preceding the second content item). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Chen, Carter, Pai and Barkie in order to have incorporated weights or rank as disclosed by Visscher, since both of these mechanisms are directed Managers need to be able to bring all the different existing pieces of a solution together and to share data between them, from one central data repository and/or common uniform structure when appropriate. To have an understanding of oneself, ones environment and ones role within the environment, one needs to be networked into the fluid flow of information on the "business application" level between transactional systems, analytical systems and communication systems. At this time, satisfactory solutions do not exist for this challenging problem. Basically experiential (transactional) data from multiple disparate and distributed sources needs to fluidly inform analysis, which then needs to fluidly inform all related future planning and implementation decision- making (transactions) in real-time. Incorporating the teachings of Visscher into Heureux, Zhang, Chen, Carter, Pai and Barkie would produce data structure adopted in computing device to efficiently store, distribute and process data in a variety of applications. Said data structure comprised of multiple complementary subparts that together and independently facilitate communication (of inputs and outputs) through one or more defined interfaces to facilitate secure access and coordination between given individual subject and other real (physical or metaphysical) entities, as disclosed by Vissher, (see Abstract).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux) in view of Peterson (US 2016/0021051 Al, hereinafter Peterson), in view of Carter (US 2018/0196880 A1 hereinafter Carter) and in view of Rodriguez et al. (US 2018/0367483 A1, hereinafter Rodriguez).
Regarding independent claim(s) 14, Heureux discloses a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: controlling a first graphical user interface of a first device, associated with a user account, to display a first content interface, wherein the first content interface is a first version of an application and the first content interface comprises a first set of content items of a content items database,  of the user account, associated with the application (Heureux discloses the wireless router may register client devices by creating a device profile that contains the device identifier of the client device. sequence of graphical user interfaces (Gills) forming a profile interface. The Gills of FIG. 4 are non-limiting examples of profile interface 366 of FIG. 3. At least some of the information presented via these GU Is may be served or otherwise transmitted to client devices of a wireless local area network by the wireless router, (see Heureux: Col. 8 line 4-67). This reads on the claim concept of controlling a first graphical user interface of a first device. Client device associated with device profile 320; or (7) a particular user associated with user profile 310 via a particular client device associated with device profile 320, (see Heureux: Col. 8 line 4- 26). This reads on the claim concept of associated with a user account. The user registration interface may be presented by the client device, such as via a display device, (see Heureux: Col. 4 line 25-67). This reads on the claim concept of to display a first content interface. The device identifier is one of first impression to the wireless router, the method at 214 may include registering the device identifier at the wireless router, for example, by associating the device identifier with a device profile created at 216. The device identifier registered by the wireless router may be referred to as the registered device identifier for the client device. At 218, access privileges for the client device may be set by the wireless router at the device profile, (see Heureux: Col. 4 line 5-55). Perform a number of different functions, including a router function, a wireless access point function, a network switch function, an information resource storage function, and an access control function with respect to the stored information resources, (see Heureux: Col. 2 line 10-67 and Col. 3 line 1-60). Account identity may include or otherwise indicate one or more information resources associated with user profile and/or device profile (of the user account) and information resources associated with account identity may include one or more electronic files, session states, and/or programs (database), (see Heureux: Col. 7 line 1-67). This reads on the claim concept of wherein the first content interface is a first version of an application and the first content interface comprises a first set of content items of a content items database, of the user account, associated with the application);
receiving a first request to access the application, from the second device (Herureux includes a number of computing devices (first and second) and a plurality of user profiles. The wireless router receives the request to initiate a communication session over the wireless local area network from the client device, (see Herureux: Col.4 line 55-67). The client device may request access to an information resource stored at the wireless local area network. The wireless router receives the access request from the client device over the wireless local area network. The wireless router may authenticate a user by comparing the registered user credential to the user credential received from the client device to determine if the user credential is valid, (see Heureux: Col. 5 Line 55-67). The GUls of FIG. 4 may be accessed by users via a general purpose or special purpose application program executed at their respective client devices, (see Heureux: Col. 9 line 33-67). This reads on the claim concept of receiving a first request to access the application, from the first device);
selecting the first list of content items, based upon a determination that the first request is associated with the second device (Device registration may also be performed for client device 352 to establish a device profile at the wireless router, and for authentication of client device 352 within includes a number of computing devices and a plurality of user profiles. User 342 may provide user inputs via a profile interface 346 to select, browse, or otherwise interact with information resources 330 and associated access privileges. For example, profile interface 336 lists information resources "A, B, C" accessible to user 342 via client device 352. Profile interface 336 may also provide one or more user controls "D, E, F" to adjust access privileges or otherwise interact with the wireless router, (see Herureux: Col. 8 line 1-26). This reads on the claim concept of based upon a determination that the first request is associated with the first content interface. Client device access to a first subset of the information resources associated with both the device profile as indicated by the device settings and the user profile as indicated by the user settings, and may deny the authenticated client device access, (see Herureux: Col. 6 line 24-60). This reads on the claim concept of selecting the first list of content items); and 
However, Heureux does not appears to specifically disclose receiving, from the first device, one or more selections of one or more selectable inputs associated with (i) one or more content items, of the first set of content items, and (ii) a second device associated with the user account; prioritizing content items of the content items database, based upon the one or more selectable inputs of the one or more selections received from the first device, to generate a first list of content items associated with the second device, wherein the first list of content items begins with the one or more content items associated with the one or more selectable inputs of the one or more selections received from the first device. 
In the same field of endeavor, Peterson discloses receiving, from the first device, one or more selections of one or more selectable inputs indicative of a request to present one or more content items, of the first set of content items, using a second device associated with the user account (Peterson discloses receiving user input, suggesting one or more user agnostic identifiers for association with an interface element based on the user input. receiving a search query, determining search results based on the search query, determining a user agnostic identifier related to media content based on at least one of the search query and the search results, and providing the search results with an interface. A user device 108 can receive content from a variety of devices. The user input for a message can be received. The user input can comprise textual content associated with media content. The content (one or more content items), such as title, actor, actress, genre, social media handle and name of a show. The user information can comprise a user specific identifier (e.g., account identifier, network address). The second user specific identifier can comprise a name, account identifier, or other user identification information. A user login for the content provider in response to the selection, (see Peterson: Para. 0043-0047, 0058-0066, 0088-0098, 0100-0105, 0119 and 0125). The interface element can be associated with an identifier of one or more of, a content item. When a user (e.g., user who posts the message, or other user) clicks on the interface element, the interface element can be converted to an interface element specific to the user (indicative of a request to present). After receiving the user information and/or content information, the one or more intermediary servers can track this information and its association with the interface element. Social media information can comprise information shared between and indicative of user interactions with a social media network such as other words, characters, and the like related to, indicative of, or otherwise associated with one or more content items, a content landing page, and/or the like (request content from the content query unit/a request from a user for content), (see Peterson: Para. 0043, 0047, 0051 and 0059-0063). This reads on the claim concept of receiving, from the first device, one or more selections of one or more selectable inputs  indicative of a request to present one or more content items, of the first set of content items, using a second device associated with the user account); 
prioritizing content items of the content items database, based upon the one or more selectable inputs of the one or more selections received from the first device, to generate a first list of content items associated with the second device, wherein the first list of content items begins with the one or more content items associated with the one or more selectable inputs of the one or more selections received from the first device (Peterson discloses can comprise a ranking unit 124 configured to rank, filter, prioritize, and/or otherwise process the references to content determined by the content query. The ranking unit 124 can rank, filter, prioritize, and/or otherwise process the references to content based on how a user accessing the content will affect a content viewership rating and based on content information, which is selectable inputs of the one or more selections received from the first device. The user input can comprise textual content associated with media content. The content (one or more content items), such as title, actor, actress, genre, social media handle and name of a show. The user information can comprise a user specific identifier (e.g., account identifier, network address). The second user specific identifier can comprise a name, account identifier, or other user identification information. A user login for the content provider in response to the selection. A user device 108 can receive content from a variety of devices (first and second). The user agnostic identifier can identify group of content associated with a show, actor, genre, directory, channel, and/or other keyword (e.g., descriptive term). In one aspect, the interface element can comprise a user-selectable button. The user can provide a uniform resource locator (URL) associated with one or more content item and one or more user devices, (see Peterson: Para. 0043-0047, 0051-0066, 0069-0074, 0088-0098, 0100-0115, 0119 and 0125). This reads on the claim concept of prioritizing content items of the content items database, based upon the one or more selectable inputs of the one or more selections received from the first device, to generate a first list of content items associated with the second device, wherein the first list of content items begins with the one or more content items associated with the one or more selectable inputs of the one or more selections received from the first device); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux in order to have incorporated one or more selections of one or more selectable inputs associated with ill one or more content items as disclosed by Peterson, since both of these mechanisms are directed to social data is information that's collected from social media platforms. It shows how users view, share and engage with your content. Social media data includes numbers of likes, increases in followers, or number of shares. On web page, results include numbers of impressions or retweets. On lnstagram, hashtag usage and engagement rates are included in the raw data. One of your targets is to achieve the highest level of engagement possible, and that means optimizing your social content according to your audience's preferences. By identifying what your customers are sharing and posting about, you can design a content strategy that will answer their questions and remedy their concerns. There is a need for more sophisticated methods and systems for providing content and sharing information via social media. Social media allows users to interact with each other in a variety of ways. For example, users can greet, partlclpate in conversations, share links, as well as provide commentary. The primary purpose of a web browser is to bring information resources to the user ("retrieval" or "fetching"), allowing them to view the information ("display", "rendering"), and then access other information ("navigation", "following links"). This process begins when the user inputs a Uniform Resource Locator (URL), for example URL, into the browser. The prefix of the URL, the Uniform Resource Identifier or URI, determines how the URL will be interpreted. Once the resource has been retrieved the web browser will display it. HTML and associated content (image files, formatting information such as CSS, etc.) is passed to the browser's layout engine to be transformed from markup to an interactive document, a process known as "rendering". Aside from HTML, web browsers can generally display any kind of content that can be part of a web page. Web browsers consist of a user interface, layout engine, rendering engine, JavaScript interpreter, UI backend, networking component and data persistence component. These components achieve different functionalities of a web browser and together provide all capabilities of a web browser. Incorporating the teachings of Peterson into Heureux would produce provided are methods comprising receiving user input, suggesting one or more user agnostic identifiers for association with an interface element based on the user input, receiving a selection of the one or more user agnostic identifiers, packaging the user input, the interface element, and the selected one or more user agnostic identifiers into a message, and transmitting the message, as disclosed by Peterson, (see Abstract). 
However, Heureux and Peterson do not appears to specifically wherein the second device is different than the first device; responsive to the request to present the one or more content items using the second device, storing the first list of content items associated with the second device associated with the user account having the content items database.
In the same field of endeavor, Carter discloses wherein the second device is different than the first device; responsive to the request to present the one or more content items using the second device, storing the first list of content items associated with the second device associated with the user account having the content items database (Carter discloses allow a user to specify the priorities for types of events, e.g., in stored user preferences or user input. Priorities can be assigned to predicted events if multiple predicted events have been determined to occur at least partially simultaneously, e.g., having at least partially overlapping durations. The priority levels can be used to determine which content items to store in local storage of user devices (e.g., store the content items associated with the event having the higher priority). The relevance of content items can be determined based on a variety of accessible data related to the user and the user's devices, if the user has provided consent. The content items can include content items associated with the user, e.g., stored in remote storage relative to local device(s) carried by the user and accessible to the user. The display interface elements such as menus, icons, etc., on the display device to allow the user to easily view the set of content items and plurality of local devices (e.g., associated with the user), (Carter: Para. 0023-0026, 0045-0055, 0066-0068, 0070 and 0093). This reads on the claim concept of wherein the second device is different than the first device; responsive to the request to present the one or more content items using the second device, storing the first list of content items associated with the second device associated with the user account having the content items database);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux and Peterson in order to have incorporated content data determination, as disclosed by Carter, since both of these mechanisms are directed to access control systems restrict entrance to secure areas of a property, building, room, file cabinet, drawer, or other area containing sensitive or proprietary information, assets, or data. The automated nature of the system provides 24/7 protection along with 24/7 access.  A user assuming an administrator role will be granted access to user management functions but not to data. The main advantage of role-based access control is that it allows business owners and team leaders to control access in the context of their organizations’ respective role structures. Any space requiring limited access to authorized personnel only should have an access control system in place. For example, sensitive data should not be retrieved by any entity unless they are using a specific application. The main advantage of data-centric access control is that such controls provide a simple way to achieve requirements around data access across users and systems. The disadvantage of data-centric access control is that it requires organizations to map and classify all of their data as a prerequisite for implementing such controls. Computer-based electronic access control systems marry the needs of physical security with the capabilities of information security. With the use of credentials such as codes, FOB, key cards, or biometrics, systems have the capability to provide quick and convenient access to authorized personnel, while tracking and monitoring the movement of those who enter. New technologies have rapidly increased not only the ability to restrict access to secure areas, but also the ability to monitor and manage that access through electronic means to better protect assets and data. The User Facing Experience includes an access card, the card reader, and the control panel. Most people are familiar with key cards, ID badges, and other forms of security credentials. The user presents the access code and the system approves or rejects the request for entry. Access cards can include a keypad, bio-metric, a swipe, tap, or a proximity card. Proximity cards operate when the user is within a short distance, typically two to six inches, from the reader. Proximity readers can communicate with an ID badge, FOB, key, card, or smartphone. Access management control systems record the activity, once the user activates the reader to verify credentials. The best access control systems allow real-time changes to the database. For instance, upon termination, an employee will immediately cease to have access to a secure area, and a new hire will instantly gain access to approved locations. Authorized access means that an entity has permission to access a resource. An entity can be a user, employee, software component or any other person or system that can be identified and assigned access permissions. Access control methods are means by which access to data is either allowed or prevented. The methods themselves vary based on the technology used to store and access data, as well as the company’s internal processes. Three common examples of data access control models can be found in this chapter of our guide.  Incorporating the teachings of Carter into Heureux, Peterson would produce determining an event for a user based on user data associated with the user, and includes programmatically analyzing the user data having one or more references to at least one of persons, locations, and scheduled activities, as disclosed by Carter, (see Abstract).   
However, Heureux, Peterson and Carter do not appears to specifically disclose controlling a second graphical user interface of the second device, to display a second content interface comprising the first list of content items that begins with the one or more content items associated with the one or more selectable inputs of the one or more selections received from the first device, wherein the second content interface is a second version of the application.
In the same field of endeavor, Rodriguez discloses controlling a second graphical user interface of the second device, to display a second content interface comprising the first list of content items that begins with the one or more content items associated with the one or more selectable inputs of the one or more selections received from the first device, wherein the second content interface is a second version of the application (Rodriguez discloses users commonly use their devices to send electronic messages to other users as text messages, chat messages and email/to be display associated with user devices, etc. In a chat conversation between user devices, for example, users post text, images, and other types of content data to a chat interface, and the posted data is displayed in the chat interfaces displayed on the other user devices participating in the chat conversation, which is It is a user interface that includes graphical elements, such as windows, icons and buttons on client devices (first and second). A user-selectable control to consent to display of the output data in the chat interface. The web browser application to access a web page at a particular link, and display the contents of a web page at the particular link in the user interface of the web browser, (see Rodriguez: Para. 0296-0313, 0411-0429, 0424-0439, 0443-0454 and 0460-0471). This reads on the claim concept of controlling a second graphical user interface of the second device, to display a second content interface comprising the first list of content items that begins with the one or more content items associated with the one or more selectable inputs of the one or more selections received from the first device, wherein the second content interface is a second version of the application). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items with selectable inputs of Heureux, Peterson and Carter in order to have incorporated controlling a second graphical user interface as disclosed by Rodriguez, since both of these mechanisms are directed to a system of interactive visual components for computer software. A GUI displays objects that convey information, and represent actions that can be taken by the user. The objects change color, size, or visibility when the user interacts with them. Web applications are usually coded in browser-supported language such as application and HTML as these languages rely on the browser to render the program executable. Some of the applications are dynamic, requiring server-side processing. Others are completely static with no processing required at the server. Increased Internet usage among companies and individuals has influenced the way businesses are run. This has led to the widespread adoption of web applications as companies shift from traditional models to cloudbased and grid models. Web applications give businesses the ability to streamline their operations, increase efficiency, and reduce costs. Application in association with a messaging application includes initiating a first embedded application in association with a first chat interface displayed by a first messaging application that executes at least in part on a first user device. The first chat interface is configured to receive first user input from a first user and display messages originating from one or more other user devices participating in a chat conversation over a network. The one or more other user devices are associated with one or more chat users, each chat user being associated with a chat identity. There are scenarios though where users may simply want to present content onto a second, attached display. Incorporating the teachings of Rodriguez into Heureux, Peterson and Carter would produce application in association with a chat interface displayed by a messaging application that executes at least in part on a first user device. The chat interface displays messages originating from other user devices participating in a chat conversation over a network and associated with chat users, as disclosed by Rodriguez, (see Abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux) in view of Peterson (US 2016/0021051 A1, hereinafter Peterson), in view of Carter (US 2018/0196880 A1 hereinafter Carter), in view of Rodriguez et al. (US 2018/0367483 A1, hereinafter Rodriguez) and in view of Pai (US 2017/0185687 A1, hereinafter Pai). 
	Regarding dependent claim(s) 15, the combination of L'Heureux, Peterson, Carter and Rodriguez discloses the computing device of claim 14. However, the combination of L'Heureux, Peterson, Carter and Rodriguez do not appear to specifically disclose the operations comprising: responsive to receiving the one or more selections of the one or more selectable inputs, transmitting one or more notifications associated with the one or more content items to the second device. 
	In the same field of endeavor, Pai discloses operations comprising: responsive to receiving the one or more selections of the one or more selectable inputs, transmitting one or more notifications associated with the one or more content items to the second device (Device 100 also includes user input module 260, which receives user inputs from various user input devices, such as a keyboard, a mouse, a trackpad, or other device, (see Pai: Para. 0021). The activity feed provides the content of the content item to all users that work on a content item. Event notifications indicate to various users that work on the content item of all users' interaction with the content item. Activity feed module 207 may present events that are associated with each other as one event notification, (see Pai: Para. 0026). The system includes multiple users interacting with content item 302. FIGS. 3Aand 3B show content item 302 displayed on desktop 300A to a first user (clear background) while content item 302 is also displayed on desktop 300B to a second user (striped background). In this example, content item 302 may be displayed simultaneously on desktop, (see Pai: Para. 0035). The content identification data included in the URL can be transmitted to content management system 110 by a device to access the content item. In addition to generating the URL, sharing module 810 can also be configured to record that a URL to the content item has been created, (see Pai: Para. 0071). This reads on the claim concept of the operations comprising: responsive to receiving the one or more selections of the one or more selectable inputs, transmitting one or more notifications associated with the one or more content items to the second device). 
	 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify controlling a graphical user interface, first content interface comprises a first set of content items of a content items with selectable inputs of Heureux, Peterson, Carter and Rodriguez in order to have incorporated notifications associated with the one or more content items as disclosed by Pai, since both of these mechanisms are directed to access control systems restrict entrance to secure areas of a property, building, room, file cabinet, drawer, or other area containing sensitive or proprietary information, assets, or data. The automated nature of the system provides 24/7 protection along with 24/7 access. As the front line of defense, companies use locks combined with log-in credentials to enhance traditional security measures. Any space requiring limited access to authorized personnel only should have an access control system in place. Computer-based electronic access control systems marry the needs of physical security with the capabilities of information security. With the use of credentials such as codes, FOB, key cards, or biometrics, systems have the capability to provide quick and convenient access to authorized personnel, while tracking and monitoring the movement of those who enter. New technologies have rapidly increased not only the ability to restrict access to secure areas, but also the ability to monitor and manage that access through electronic means to better protect assets and data. The User Facing Experience includes an access card, the card reader, and the control panel. Most people are familiar with key cards, ID badges, and other forms of security credentials. The user presents the access code and the system approves or rejects the request for entry. Access cards can include a keypad, bio-metric, a swipe, tap, or a proximity card. Proximity cards operate when the user is within a short distance, typically two to six inches, from the reader. Proximity readers can communicate with an ID badge, FOB, key, card, or smartphone. Access management control systems record the activity, once the user activates the reader to verify credentials. The best access control systems allow real-time changes to the database. For instance, upon termination, an employee will immediately cease to have access to a secure area, and a new hire will instantly gain access to approved locations. Incorporating the teachings of Pai into Heureux, Peterson, Carter and Rodriguez would produce a content management system aggregates and provides users' interaction with a content item for display in an activity feed. Events corresponding to the users' interaction with the content item are provided in conjunction with a user interface of a native application displaying the content item, as disclosed by Pai, (see Abstract). 
Claims 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux), in view of Zhang (US 2015/0149544 Al, hereinafter Zhang) and in view of Carter (US 2018/0196880 A1 hereinafter Carter).
Regarding independent claim(s) 16, Heureux discloses a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: controlling a first graphical user interface of a first device, associated with a user account, to display a first content interface, wherein the first content interface is a first version of an application and the first content interface comprises a first set of content items of a content items database, of the user account, associated with the application (Heureux discloses the wireless router may register client devices by creating a device profile that contains the device identifier of the client device. sequence of graphical user interfaces (Gills) forming a profile interface. The Gills of FIG. 4 are non-limiting examples of profile interface 366 of FIG. 3. At least some of the information presented via these GU Is may be served or otherwise transmitted to client devices of a wireless local area network by the wireless router, (see Heureux: Col. 8 line 4-67). This reads on the claim concept of controlling a first graphical user interface of a first device. Client device associated with device profile 320; or (7) a particular user associated with user profile 310 via a particular client device associated with device profile 320, (see Heureux: Col. 8 line 4- 26). This reads on the claim concept of associated with a user account. The user registration interface may be presented by the client device, such as via a display device, (see Heureux: Col. 4 line 25-67). This reads on the claim concept of to display a first content interface. The device identifier is one of first impression to the wireless router, the method at 214 may include registering the device identifier at the wireless router, for example, by associating the device identifier with a device profile created at 216. The device identifier registered by the wireless router may be referred to as the registered device identifier for the client device. At 218, access privileges for the client device may be set by the wireless router at the device profile, (see Heureux: Col. 4 line 5-55). Perform a number of different functions, including a router function, a wireless access point function, a network switch function, an information resource storage function, and an access control function with respect to the stored information resources, 9see Heureux: Col. 3 line 1-60). Account identity may include or otherwise indicate one or more information resources associated with user profile and/or device profile (of the user account) and information resources associated with account identity may include one or more electronic files, session states, and/or programs (database), (see Heureux: Col. 7 line 1-67). This reads on the claim concept of wherein the first content interface is a first version of an application and the first content interface comprises a first set of content items of a content items database, of the user account, associated with the application); 
detecting first activity performed using the first content interface; analyzing the first activity to generate a first activity profile associated with the first content interface (the device identifier is one of first impression to the wireless router, the method at 214 may include registering the device identifier at the wireless router, for example, by associating the device identifier with a device profile created at 216. The device identifier registered by the wireless router may be referred to as the registered device identifier for the client device. The user registration interface may be presented by the client device, such as via a display device. In at least some implementations, the user registration interface may be transmitted to the client device and/or presented at the client device in response to one of the wireless router and the client device discovering the other, (see Herureux: Col. 4 line 6-55). This read on the claim concept detecting first activity performed using the first content interface. The user may be registered by storing the user credential at the wireless router associated with a user profile created at 226. The user credential registered by the wireless router may be referred to as the registered user credential for the user, (see Herureux: Col. 4 line 6-55). This reads on the claim concept of analyzing the first activity to generate a first activity profile associated with the first content interface); 
receiving a first request to access the application, from the first device (The wireless router receives the request to initiate a communication session over the wireless local area network from the client device, (see Herureux: Col.4 line 55-67). the client device may request access to an information resource stored at the wireless local area network. The wireless router receives the access request from the client device over the wireless local area network. The wireless router may authenticate a user by comparing the registered user credential to the user credential received from the client device to determine if the user credential is valid, (see Heureux: Col. 5 Line 55-67). The GUls of FIG. 4 may be accessed by users via a general purpose or special purpose application program executed at their respective client devices, (see Heureux: Col. 9 line 33-67). This reads on the claim concept of receiving a first request to access the application, from the first device);
selecting the first activity profile associated with the content items database of the user account, from the plurality of activity profiles associated with the content items database of the user account, based upon a determination that the first request is associated with the first content interface (Device registration may also be performed for client device 352 to establish a device profile at the wireless router, and for authentication of client device 352. User 342 may provide user inputs via a profile interface 346 to select, browse, or otherwise interact with information resources 330 and associated access privileges. For example, profile interface 336 lists information resources "A, B, C" accessible to user 342 via client device 352. Profile interface 336 may also provide one or more user controls "D, E, F" to adjust access privileges or otherwise interact with the wireless router, (see Herureux: Col. 8 line 1-26). This reads on the claim concept of based upon a determination that the first request is associated with the first content interface. Client device access to a first subset of the information resources associated with both the device profile as indicated by the device settings and the user profile as indicated by the user settings, and may deny the authenticated client device access, (see Herureux: Col. 6 line 24-60). This reads on the claim concept of selecting the first activity profile, from the plurality of activity profiles. Information resources stored at the wireless router associated with the device profile as indicated by the device settings, and by denying the authenticated client device access to a second subset of the information resources stored at the wireless router not associated with the device. Information resources (e.g., electronic files, programs, session states, etc.), device profiles, and user profiles, among other suitable information. Information resources including objects such as data dictionaries, or renderable content such as chunks of movie data or other media content (associated with the content items database of the user account), (see Herureux: Col. 3 line 1-67, Col. 6 line 1-67 and Col. 6 line 1-67).  Account identity may include or otherwise indicate one or more information resources associated with user profile and/or device profile (of the user account) and information resources associated with account identity may include one or mor electronic files, session states, and/or programs (database), (see Heureux: Col. 7 line 1-67). This reads on the claim concept of associated with the content items database of the user account); 
However, Heureux  do not appears to specifically disclose wherein the first activity profile is indicative of a prioritization of one or more first types of content over one or more second types of content when displaying content of the user account on the first device; wherein the second activity profile is indicative of a prioritization of the one or more second types of content over the one or more first types of content when displaying content of the user account on the second device.
In the same field of endeavor, Zhang discloses wherein the first activity profile is indicative of a prioritization of one or more first types of content over one or more second types of content when displaying content of the content items database of the user account on the first device (Zhang discloses online product advertising displayed on user computing device, a server can collect information associated with user activities (first/second) and purchases as a result of user exposure to displayed adverting through data from sources such as the API' s from destination websites. Each profile can include, for example, some or all of: a user's name, an identifier of each of one or more devices with display durations for individual content items. The content item/content include an image, video, stream of data, audio, text, or other data provided to a computing device in an electronic. one or more user preferences (e.g., display durations for individual content items, across channel sequence type, triggers for entering display state, etc.), a point total, interests, login information (e.g., for a social networking website, for an email account and/or for a calendar account), identifications of one or more contacts (e.g., email addresses). A "channel" may be a pipeline between a server and a computing device that provides one or more content items to the computing device. The user can further prioritize each category using a prioritization option, (see Zhang: Para. 0043-0048, 0066-0071, 0082-0102 and 0209). The channel is associated with a plurality of content items that are transmitted to each of a set of subscriber (user account) computing devices for display. Content items can include, e.g., video, images, text for various purposes product information, pro- motion details or institution-level notifications and can dynamically change in time, (see Zhang: Para. 0038-0042). This reads on the claim concept of wherein the first activity profile is indicative of a prioritization of one or more first types of content over one or more second types of content when displaying content of the content items database of the user account on the first device).
wherein the second activity profile is indicative of a prioritization of the one or more second types of content over the one or more first types of content when displaying content of the content items database of the user account on the second device (Zhang discloses a user or device identifier to search for a user profile amongst a set of profiles, which is multiple profiles. A first content item in the upper right-hand comer of the screen, a second item in the lower right hand comer of the screen, and a third content item along the left-hand side of the screen. The computing device or server may determine where content items are placed (e.g., based in part on priority channel affiliation, the timestamp of when the transmission was received from the server, timestamp of when the content item was received from a publisher. A "channel" may be a pipeline between a server and a computing device that provides one or more content items to the computing device. The user can further prioritize each category using a prioritization option. The second computing device can be included in a second group, even though each group may request substantially similar content items. The user may access his/her profile while operating a second computing device. The content-creation computing device can identify one or more groups and/or one or more channels for the content at the publishing server, (see Zhang: Para. 0043-0048, 0066-0071, 0082-0102, 0103-0117, 0166 and 0209). The channel is associated with a plurality of content items that are transmitted to each of a set of subscriber (user account) computing devices for display. Content items can include, e.g., video, images, text for various purposes product information, pro- motion details or institution-level notifications and can dynamically change in time, (see Zhang: Para. 0038-0042). This is reads on the claim concept of wherein the second activity profile is indicative of a prioritization of the one or more second types of content over the one or more first types of content when displaying content of the content items database of the user account on the second device). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux  in order to have incorporated prioritize each category using a prioritization option as disclosed by Zhang, since both of these mechanisms are directed to some of those platforms, for instance, you may never even consider. Social media and mobile devices are used frequently, as are desktop and retail sites. But some also consume content via game consoles, smart TV, streaming services, through mobile apps not just mobile browsers and more. For you, it means that in order to make an impact in their lives, you need to have a system for reaching consumers on every device (mobile, tablets, TV, computers). Target a specific user or users across multiple platforms, it's called cross-device targeting or cross-device marketing. There are several reasons for crossdevice marketing, which we'll outline now and break down in more detail throughout the rest of this guide. First, targeting a user across devices and platforms allows you to provide a more consistent and seamless messaging experience. Another reason is that you are never truly sure when a user or audience will convert or buy your products along the customer journey. Crossdevice marketing comes in three stages starting with identification, then data collection and use and on to automation. How each stage works is pretty straightforward. First, you identify your users or audience, collect the necessary data and then automate the entire process so you can continue revising, updating and optimizing. The best and most renowned example of peoplebased marketing is retail giant the platform efforts. The platform can efficiently identify many target audiences, collect data on them and put all the information into practice through automation. Desktop and laptop computers fit best within a more conventional setting. Unlike mobile devices, users have more power at their fingertips, and that means they can access higher-quality, consistent content. One customer might be more inclined to browse content and products from a desktop because it's more convenient and responsive. The mobile version of a site or app may parse or alter content to fit the smaller display and experience, affecting how that user consumes and interacts with content. Again, this is just a single example, not a general descriptor of all desktop users. Most applications are, understandably, designed to achieve all of those tasks on their own that is, all the functions necessary to complete the desired goal lives within the software itself although it may access external data sources and runs on the device for which the application was written. Incorporating the teachings of Zhang into Heureux would produce data from an electronic calendar associated with a channel is accessed. The channel is associated with a plurality of content items that are transmitted to each of a set of subscriber computing devices for display while the subscriber computing device is in a display state, as disclosed by Zhang, (see Abstract).
However, Heureux and Zhang do not appears to specifically disclose storing a plurality of activity profiles, comprising the first activity profile and the second activity profile, associated with the content items database of the user account; prioritizing content items of the content items database, based upon the first activity profile associated with the content items database of the user account, to generate a first list of content items associated with the first content interface; and controlling the first graphical user interface to display the first content interface comprising the first list of content items.
In the same field of endeavor, Carter discloses storing a plurality of activity profiles, comprising the first activity profile and the second activity profile, associated with the content items database of the user account (Carter discloses user-produced content such as digital photographs, videos, audio or music, messages, documents, etc. to become ubiquitous. A sports venue can initiate retrieval of public content items including sports team player profiles (plurality of activity profiles) for a sport played at the venue, team information, etc. The images depicting the same topic, edits made to the image by the user, etc., as provided in stored user data describing this user activity and accessed by server 702 if user consent has been obtained. For example, content items that are determined to be relevant t the location or activity of the predicted event or to one or more persons meeting the user at the predicted event can be stored in local storage. The relevance of content items can be determined based on a variety of accessible data related to the user and the user's devices, if the user has provided consent. The content items can include content items associated with the user, e.g., stored in remote storage relative to local device(s) carried by the user and accessible to the user, (see Carter: Para. 0023-0027, 0035-0047, 0056, 0068-0072, 0086 and 0147). This reads on the claim concept of storing a plurality of activity profiles, comprising the first activity profile and the second activity profile, associated with the content items database of the user account);
prioritizing content items of the content items database, based upon the first activity profile associated with the content items database of the user account, to generate a first list of content items associated with the first content interface (Carter discloses allow a user to specify the priorities for types of events, e.g., in stored user preferences or user input. Priorities can be assigned to predicted events if multiple predicted events have been determined to occur at least partially simultaneously, e.g., having at least partially overlapping durations. The priority levels can be used to determine which content items to store in local storage of user devices (e.g., store the content items associated with the event having the higher priority). The relevance of content items can be determined based on a variety of accessible data related to the user and the user's devices, if the user has provided consent. The content items can include content items associated with the user, e.g., stored in remote storage relative to local device(s) carried by the user and accessible to the user. The display interface elements such as menus, icons, etc., on the display device to allow the user to easily view the set of content items. Prior to a time of the predicted event, the method transmits the set of content items over a communication network from network storage to at least one local device associated with the user, (Carter: Para. 0023-0026, 0045-0055, 0066-0068 and 0093). This reads on the claim concepts of prioritizing content items of the content items database, based upon the first activity profile associated with the content items database of the user account, to generate a first list of content items associated with the first content interface); and 
controlling the first graphical user interface to display the first content interface comprising the first list of content items (Carter discloses allow a user to specify the priorities for types of events, e.g., in stored user preferences or user input. Priorities can be assigned to predicted events if multiple predicted events have been determined to occur at least partially simultaneously, e.g., having at least partially overlapping durations. The priority levels can be used to determine which content items to store in local storage of user devices (e.g., store the content items associated with the event having the higher priority). The relevance of content items can be determined based on a variety of accessible data related to the user and the user's devices, if the user has provided consent. The content items can include content items associated with the user, e.g., stored in remote storage relative to local device(s) carried by the user and accessible to the user. The display interface elements such as menus, icons, etc., on the display device to allow the user to easily view the set of content items, (Carter: Para. 0023-0026, 0045-0055, 0066-0068, 0070 and 0093). This reads on the claim concept of controlling the first graphical user interface to display the first content interface comprising the first list of content items).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux and Zhang in order to have incorporated content data determination, as disclosed by Carter, since both of these mechanisms are directed to access control systems restrict entrance to secure areas of a property, building, room, file cabinet, drawer, or other area containing sensitive or proprietary information, assets, or data. The automated nature of the system provides 24/7 protection along with 24/7 access.  A user assuming an administrator role will be granted access to user management functions but not to data. The main advantage of role-based access control is that it allows business owners and team leaders to control access in the context of their organizations’ respective role structures. Any space requiring limited access to authorized personnel only should have an access control system in place. For example, sensitive data should not be retrieved by any entity unless they are using a specific application. The main advantage of data-centric access control is that such controls provide a simple way to achieve requirements around data access across users and systems. The disadvantage of data-centric access control is that it requires organizations to map and classify all of their data as a prerequisite for implementing such controls. Computer-based electronic access control systems marry the needs of physical security with the capabilities of information security. With the use of credentials such as codes, FOB, key cards, or biometrics, systems have the capability to provide quick and convenient access to authorized personnel, while tracking and monitoring the movement of those who enter. New technologies have rapidly increased not only the ability to restrict access to secure areas, but also the ability to monitor and manage that access through electronic means to better protect assets and data. The User Facing Experience includes an access card, the card reader, and the control panel. Most people are familiar with key cards, ID badges, and other forms of security credentials. The user presents the access code and the system approves or rejects the request for entry. Access cards can include a keypad, bio-metric, a swipe, tap, or a proximity card. Proximity cards operate when the user is within a short distance, typically two to six inches, from the reader. Proximity readers can communicate with an ID badge, FOB, key, card, or smartphone. Access management control systems record the activity, once the user activates the reader to verify credentials. The best access control systems allow real-time changes to the database. For instance, upon termination, an employee will immediately cease to have access to a secure area, and a new hire will instantly gain access to approved locations. Authorized access means that an entity has permission to access a resource. An entity can be a user, employee, software component or any other person or system that can be identified and assigned access permissions. Access control methods are means by which access to data is either allowed or prevented. The methods themselves vary based on the technology used to store and access data, as well as the company’s internal processes. Three common examples of data access control models can be found in this chapter of our guide.  Incorporating the teachings of Carter into Heureux and Zhang would produce determining an event for a user based on user data associated with the user, and includes programmatically analyzing the user data having one or more references to at least one of persons, locations, and scheduled activities, as disclosed by Carter, (see Abstract).   
Regarding dependent claim(s) 19, the combination of L'Heureux, Zhang and Carter discloses the non-transitory machine readable medium of claim 16. L'Heureux further discloses the detecting the first activity is performed while the first device is located within a first area; the first activity profile is associated with the first area (Heureux discloses storage system 114 may include a hard drive, flash memory device, or other suitable non-volatile storage device, (see Heureux: Col. 2 line 59-67). The wireless router may receive a user credential from the client device over a wireless local area network. The user credential may be transmitted over the wireless local area network by the client device responsive to a challenge issued by the wireless router or by a program executed at the client device, (see Heureux: Col. 5 line 9-45). The wireless router may control access to the information resources by granting the authenticated client device access to a first subset of the information resources stored at the wireless router associated with the device profile as indicated by the device settings, and by denying the authenticated client device, (see Heureux: Col. 6 line 1-38). This reads on the claim concept of the detecting the first activity is performed while the first device is located within a first area; the first activity profile is associated with the first area). 
the receiving the first request is performed while the first device is located within the first area (one or more of the registration interface, login interface, profile interface, etc. responsive to receiving a request at a secret address (e.g., URL or URI) of the wireless router that was initiated by the client device. For example, a secret URL may take the form of or may be based on a shared secret between the wireless router and a client device, (see Heureux: Col. 10 line 1-42). The method may include receiving a user credential at the wireless router from the client device over the wireless local area network. The user credential may be obtained as one or more user inputs directed at the user registration interface presented by the client device, (see Heureux: Col. 4 line 40-67); and 
the selecting the first activity profile is performed based upon a determination that the first request was received while the first device was located within the first area (Device registration may also be performed for client device 352 to establish a device profile at the wireless router, and for authentication of client device 352. User 342 may provide user inputs via a profile interface 346 to select, browse, or otherwise interact with information resources 330 and associated access privileges, (see Heureux: Col. 8 Line 4-38). One or more of the registration interface, login interface, profile interface, etc. responsive to receiving a request at a secret address (e.g., URL or URI) of the wireless router that was initiated by the client device. For example, a secret URL may take the form of or may be based on a shared secret between the wireless router and a client device, (see Heureux: Col. 10 line 1-42). This reads on the claim concept of the selecting the first activity profile is performed based upon a determination that the first request was received while the first device was located within the first area). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux) in view of Pai (US 2017 /0185687 A1, hereinafter Pai) and in view of Zhang (US 2015/0149544 Al, hereinafter Zhang), in view of Carter (US 2018/0196880 A1, hereinafter Carter) and in view of Pai (US 2017/0185687 A1, hereinafter Pai).
Regarding dependent claim(s) 17, the combination of L'Heureux, Zhang and Carter discloses the non-transitory machine readable medium of claim 16. However, the combination of L'Heureux, Zhang and Carter do not appear to specifically disclose wherein: the detecting the first activity is performed during a first period of time; the first activity profile is associated with a first time of day, wherein the first time of day includes the first period of time; the receiving the first request is performed during a second period of time, wherein the first time of day includes the second period of time; and the selecting the first activity profile is performed based upon a determination that the first request was received during the first time of day. 
In the same field of endeavor, Pai discloses wherein: the detecting the first activity is performed during a first period of time (Pai discloses a first event of a first user commenting on content item 30, (see Pai: Para. 0037). a user edits a content item, access module 206 receives data corresponding to the edits the user makes to the content item and creates an event including the event data such as the time stamp, the user ID, the specifics of the edits, and the like. The activity feed to event management module 204. Alternatively, the interaction information for message events may be provided to event management module 204 by activity feed module 207, (see Pai: Para. 0031). This reads on the claim concept of wherein: the detecting the first activity is performed during a first period of time). 
the first activity profile is associated with a first time of day, wherein the first time of day includes the first period of time (Pai discloses a first event of a first user commenting on content item 30, (see Pai: Para. 0037). a user edits a content item, access module 206 receives data corresponding to the edits the user makes to the content item and creates an event including the event data such as the time stamp, the user ID, the specifics of the edits, and the like. The activity feed to event management module 204. Alternatively, the interaction information for message events may be provided to event management module 204 by activity feed module 207, (see Pai: Para. 0031). The system includes time stamp which is VVVV-MM-DD. the time stamp of the first user's comment, as well as the version {e.g., v2) of content item 302. In addition, event notification 308 illustrates event data, (see Pai: Para. 0037). User account database 818 can store profile information for registered users, (see Pai: Para. 0056). This reads on the claim concept of the first activity profile is associated with a first time of day, wherein the first time of day includes the first period of time). 
the receiving the first request is performed during a second period of time, wherein the first time of day includes the second period of time (Pai discloses Event management module 204 processes 714 events related to content item 302 that event management module 204 has received from content management system 110, (see Pai: Para. 0053). Event management module 204 may send the event in real time to content management system 110 responsive to content item 302 being opened or retrieved at client application 200, (see Pai: Para. 0048). Upon receiving a request to validate an authentication token, authenticator module 806 checks authentication token database 822 for a matching authentication token assigned to the user, (see Pai: Para. 0066). Receives events corresponding to interactions with the content item from devices in real time, (see Pai: Para. 0072 and 0076). Real time is to handle workloads whose state is constantly changing (first period time and second period time). This reads on the claim concept of the receiving the first request is performed during a second period of time, wherein the first time of day includes the second period of time).  
the selecting the first activity profile is performed based upon a determination that the first request was received during the first time of day (FIG. 6 shows an interaction diagram for providing events for displaying in activity feed 306 in response to receiving a request from device 100 to display content item 302. In this example, native client application 255 sends a request to launch content item 302 from a file folder. The request is received 602 by access module 206 of client application 200. In response to the request, access module 206 generates an event corresponding to the user's requesting to open content item 302. The event includes the associated event data such as the user ID associated with the user, the time stamp, the retrieve event type, the content item ID of content item 302, the version of content item 302, and the like, (see Pai: Para. 0047 and 0048). This reads on the claim concept of the selecting the first activity profile is performed based upon a determination that the first request was received during the first time of day). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang and Carter in order to have incorporated plurality of activity profiles associated with the user account as disclosed by Pai, since both of these mechanisms are directed to access control systems restrict entrance to secure areas of a property, building, room, file cabinet, drawer, or other area containing sensitive or proprietary information, assets, or data. The automated nature of the system provides 24/7 protection along with 24/7 access. As the front line of defense, companies use locks combined with log-in credentials to enhance traditional security measures. Any space requiring limited access to authorized personnel only should have an access control system in place. Computer-based electronic access control systems marry the needs of physical security with the capabilities of information security. With the use of credentials such as codes, FOB, key cards, or biometrics, systems have the capability to provide quick and convenient access to authorized personnel, while tracking and monitoring the movement of those who enter. New technologies have rapidly increased not only the ability to restrict access to secure areas, but also the ability to monitor and manage that access through electronic means to better protect assets and data. The User Facing Experience includes an access card, the card reader, and the control panel. Most people are familiar with key cards, ID badges, and other forms of security credentials. The user presents the access code and the system approves or rejects the request for entry. Access cards can include a keypad, bio-metric, a swipe, tap, or a proximity card. Proximity cards operate when the user is within a short distance, typically two to six inches, from the reader. Proximity readers can communicate with an ID badge, FOB, key, card, or smartphone. Access management control systems record the activity, once the user activates the reader to verify credentials. The best access control systems allow real-time changes to the database. For instance, upon termination, an employee will immediately cease to have access to a secure area, and a new hire will instantly gain access to approved locations. Incorporating the teachings of Pai into Heureux, Zhang and Carter would a content management system aggregates and provides users' interaction with a content item for display in an activity feed. Events corresponding to the users' interaction with the content item are provided in conjunction with a user interface of a native application displaying the content item, as disclosed by Pai, (see Abstract).   
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over L'Heureux et al. (US 9,277,405 B2, hereinafter L'Heureux), in view of Zhang (US 2015/0149544 A1, hereinafter Zhang), in view of Carter (US 2018/0196880 A1, hereinafter Carter), in view of Pai (US 2017 /0185687 A1, hereinafter Pai) and in view of Penha (US 2016/0370956 A1, hereinafter Penha).
Regarding dependent claim(s) 18, the combination of L'Heureux, Zhang, Carter, Pai discloses the non-transitory machine readable medium of claim 17. However, the combination of L'Heureux, Zhang, Carter and Pai do not appear to specifically disclose detecting third activity performed using the first content interface during a third period of time; analyzing the third activity to generate a third activity profile associated with the first content interface and a second time of day, wherein the second time of day includes the third period of time, wherein the second time of day is different than the first time of day. 
	In the same field of endeavor, Penha discloses detecting third activity performed using the first content interface during a third period of time (Penha disclose a computer readable storage medium (e.g., a non-transitory computer readable storage medium, or alternatively, a transitory computer readable storage medium) has stored therein instructions which when executed by an electronic device, (see Penha: Para. 0022). Graphical user interface for navigating media content. Third video information that corresponds to an animation of the preview pane moving to a position at or adjacent to the current play position. Third video information is displayed, corresponding to an animation of the preview pane 5310 moving and decreasing in size to first play head 5304, (see Penha: Para. 0474). This reads on the claim concept of third activity performed using the first content interface during a third period of time); 
	analyzing the third activity to generate a third activity profile associated with the first content interface and a second time of day, wherein the second time of day includes the third period of time, wherein the second time of day is different than the first time of day (information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers, (see Penha: Para. 0070). response to detecting input 5460, product page 5064 of a different software application  (e.g., third party application by Movieflix, such as first video player module 392 in FIG. 3) is displayed on display 450, (see Penha: 0280). The system includes a certain frame or timestamp, (see Penha: Para. 0041). This reads on the claim concept of analyzing the third activity to generate a third activity profile associated with the first content interface and a second time of day. Another region of media content, the user needs to press and hold a fast forward button to navigate through the media content until the user finds a region that is of interest to the user. If the user passes the region that is of interest to the user, the user needs to press and hold a reverse button to go back until the user finds the region that is of interest to the user, (see Penha: Para. 0041). The preview pane also includes metadata for the one or more frames (e.g., timestamps, subtitles, etc.). For example, FIG. SCCCC illustrates display of preview pane 5310, (see Penha: Para. 0466). This reads on the claim concept of wherein the second time of day includes the third period of time, wherein the second time of day is different than the first time of day).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Carter and Pai in order to have incorporated analyzing the third activity to generate a third activity profile as disclosed by Penha, since both of these mechanisms are directed the authentication and identity verification tasks, all IT infrastructure is facing a problem of another kind. If the company is bigger than just a couple of people, then often such a business needs to restrict the access of certain users to certain information. It's logical, as employees or groups of employees should only be able to access data related to their job and be restricted from the information that is irrelevant to job duties, such as financial data, customer info etc. It is a very strict access control model. In MAC, access to all data in the system is pre-defined by an administrator and controlled by the operating system. Each user account also has these properties. When a user wants to access a certain file or folder, the OS checks what properties the object has and compares them to what is listed in the user profile. If this user belongs to a group that is allowed to access this type of data, the access will be granted. If not, declined. All data and access being controlled by the operating system, this paradigm allows users to control access to their data. So, the user can define what users and categories of users will get what type of an access to his or her data using an access control list. Each ACL includes a list of users and groups and a level of access they might have, for example, read-only, read and write, or full access. Often system administrators set up a range of access control privileges that users might grant via their ACL. It is also possible to specify different restrictions for different tabular fields of object tables and information registers. This allows setting restrictions at both database record level and database field level. Incorporating the teachings of Penha into Heureux, Zhang, Carter and Pai would produce an electronic device provides, to a display, data to present a user interface with a plurality of user interface objects that includes a first user interface object and a second user interface object, as disclosed by Penha, (see Abstract). 
	However, Penha does not appear to specifically disclose receiving a second request to access the application, from the first device, during a fourth period of time, wherein the second time of day includes the fourth period of time; selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received during the second time of day; prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second time of day; and controlling the first graphical user interface to display the first content interface comprising the third list of content items. 
	In the same field of endeavor, Pai discloses receiving a second request to access the application, from the first device, during a fourth period of time, wherein the second time of day includes the fourth period of time (content management system 110 can share a content item with other users upon user request and provide users with read and write access, (see Pai: Para. 0034).The fourth event is a viewtype event and is associated with the third event that is an edit-type event because the first user has viewed the edits made by the second user, (see Pai: Para. 0038). receiving a request from device 100 to display content item 302. In this example, native client application 255 sends a request to launch content item 302 from a file folder, (see Pai: Para. 0047). The system includes a time stamp associated with the event, an event type (e.g., comment, view, edit, retrieve/ open, save/close) associated with the event,  the content (e.g., texts and/or images of the comment, the specifics of the edit) of the event, a content item version, and one or more associated events, (see Pai: Para. 0025). The third user, the content of the third user's comment, the time stamp of the third user's comment, as well as the version (e.g., v4) of the content item 302, see Pai: Para. 0039). This reads on the claim concept of receiving a second request to access the application, from the first device, during a fourth period of time, wherein the second time of day includes the fourth period of time). 
	 selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received during the second time of day (The sixth event is a view-type event and is associated with the third event that is an edit-type event because the third user has viewed the edits made by the second user. the third user who has viewed the edits made by the second user, the time stamp of the third user viewing the edits, as well as the content item version (e.g., v3) associated with the edits, (see Pai. Para. 0039 and 0040). This reads on the claim concept of selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received during the second time of day); 
	prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second time of day (Users (first, second and third) who register with content management system 110 are provided with a user account and a user may synchronize content across multiple devices 100 associated with the user's account, and the user may share content that is synchronized with devices associated with other users' accounts, (see Pai: Para. 0019). User account database 818 can store profile information for registered users. In some cases, the only personal information in the user profile can be a usemame and/or email address. However, content management system 110 can also be configured to accept additional user information, such as password recovery information, demographics information, payment information, and other details. Each user is associated with an identifier, such as a user ID or a user name, (see Pai: Para. 0056-0058). Client application 200 synchronizes any changes to content items in a designated folder and its sub-folders with the synchronization module 812. Such changes include new, deleted, modified, copied, or moved files or folders. Synchronization module 812 also provides any changes to content associated with device 100 to client application 200, (see Pai: Para. 0062). This reads on the claim concept of prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second time of day). 
	controlling the first graphical user interface to display the first content interface comprising the third list of content items (Activity feed module 207 displays a list of event notifications corresponding to users' interactions with the content item in the user-interface activity feed. That is, activity feed module 207 displays a list of event notifications corresponding to events associated with the content item, (see Pai: Para. 0024 and 0025). This reads on the claim concept of controlling the first graphical user interface to display the first content interface comprising the third list of content items). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify first content interface comprises a first set of content items of a content items of Heureux, Zhang, Carter and Penha in order to have incorporated plurality of activity profiles associated with the user account as disclosed by Pai, since both of these mechanisms are directed access control systems restrict entrance to secure areas of a property, building, room, file cabinet, drawer, or other area containing sensitive or proprietary information, assets, or data. The automated nature of the system provides 24/7 protection along with 24/7 access. As the front line of defense, companies use locks combined with log-in credentials to enhance traditional security measures. Any space requiring limited access to authorized personnel only should have an access control system in place. Computerbased electronic access control systems marry the needs of physical security with the capabilities of information security. With the use of credentials such as codes, FOB, key cards, or biometrics, systems have the capability to provide quick and convenient access to authorized personnel, while tracking and monitoring the movement of those who enter. New technologies have rapidly increased not only the ability to restrict access to secure areas, but also the ability to monitor and manage that access through electronic means to better protect assets and data. The User Facing Experience includes an access card, the card reader, and the control panel. Most people are familiar with key cards, ID badges, and other forms of security credentials. The user presents the access code and the system approves or rejects the request for entry. Access cards can include a keypad, bio-metric, a swipe, tap, or a proximity card. Proximity cards operate when the user is within a short distance, typically two to six inches, from the reader. Proximity readers can communicate with an ID badge, FOB, key, card, or smartphone. Access management control systems record the activity, once the user activates the reader to verify credentials. The best access control systems allow real-time changes to the database. For instance, upon termination, an employee will immediately cease to have access to a secure area, and a new hire will instantly gain access to approved locations. Incorporating the teachings of Pai into Heureux, Zhang, Carter and Penha would produce a content management system aggregates and provides users' interaction with a content item for display in an activity feed. Events corresponding to the users' interaction with the content item are provided in conjunction with a user interface of a native application displaying the content item, as disclosed by Pai, (see Abstract).
	Regarding dependent claim(s) 20, the combination of L'Heureux, Zhang and Carter discloses the non-transitory machine readable medium of claim 19. However, the combination of L'Heureux, Zhang and Cater do not appear to specifically disclose detecting third activity performed using the first content interface while the first device is located within a second area, wherein the second area is different than the first area; analyzing the third activity to generate a third activity profile associated with the first content interface and the second area. 
	In the same field of endeavor, Penha discloses detecting third activity performed using the first content interface while the first device is located within a second area, wherein the second area is different than the first area (Penha disclose a computer readable storage medium {e.g., a non-transitory computer readable storage medium, or alternatively, a transitory computer readable storage medium) has stored therein instructions which when executed by an electronic device, (see Penha: Para. 0022). Graphical user interface for navigating media content. Third video information that corresponds to an animation of the preview pane moving to a position at or adjacent to the current play position. Third video information is displayed, corresponding to an animation of the preview pane 5310 moving and decreasing in size to first playhead 5304, (see Penha: Para. 0474). A magnetometer (not shown) and a GPS (or GLONASS or other global navigation system) receiver {not shown) for obtaining information concerning the location and orientation {e.g., portrait or landscape) of device 100, (see Penha: Para. 0070 and 0071). GPS module 135 determines the location of the device and provides this information for use in various applications, (see Penha: Para. 0080).
This reads on the claim concept of detecting third activity performed using the first content interface while the first device is located within a second area, wherein the second area is different than the first area).
	analyzing the third activity to generate a third activity profile associated with the first content interface and the second area (information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers, (see Penha: Para. 0070). response to detecting input 5460, product page 5064 of a different software application (e.g., third party application by Movieflix, such as first video player module 392 in FIG. 3) is displayed on display 450, (see Penha: 0280). The system includes a certain frame or timestamp, {see Penha: Para. 0041). GPS module 135, and browser module 147, map module 154 includes executable instructions to receive, display, modify, and store maps and data associated with maps (e.g., driving directions; data on stores and other points of interest at or near a particular location; and other location based data) in accordance with user instructions, (see Penha: Para. 0115). This reads on the claim concept of analyzing the third activity to generate a third activity profile associated with the first content interface and the second area).
	However, Penha does not appear to specifically disclose receiving a second request to access the application, from the first device, while the first device is located within the second area; selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received while the first device was located within the second area; prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second area; and controlling the first graphical user interface to display the first content interface comprising the third list of content items. 
	In the same field of endeavor, Pai discloses receiving a second request to access the application, from the first device, while the first device is located within the second area (content management system 110 can share a content item with other users upon user request and provide users with read and write access, (see Pai: Para. 0034).The fourth event is a view-type event and is associated with the third event that is an edit-type event because the first user has viewed the edits made by the second user, (see Pai: Para. 0038). receiving a request from device 100 to display content item 302. In this example, native client application 255 sends a request to launch content item 302 from a file folder, (see Pai: Para. 0047). The system includes a time stamp associated with the event, an event type (e.g., comment, view, edit, retrieve/ open, save/close) associated with the event, the content (e.g., texts and/or images of the comment, the specifics of the edit) of the event, a content item version, and one or more associated events, (see Pai: Para. 0025). The third user, the content of the third user's comment, the time stamp of the third user's comment, as well as the version (e.g., v4) of the content item 302, see Pai: Para. 0039). Conflict management module 814 determines whether there are any discrepancies between versions of a content item located at different devices 100. For example, when a content item is modified at one device and a second device, differing versions of the content item may exist at each device, (see Pai: Para. 0063 and 0068). This reads on the claim concept of receiving a second request to access the application, from the first device, while the first device is located within the second area); 
selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received while the first device was located within the second area (The sixth event is a view-type event and is associated with the third event that is an edit-type event because the third user has viewed the edits made by the second user. the third user who has viewed the edits made by the second user, the time stamp of the third user viewing the edits, as well as the content item version (e.g., v3) associated with the edits, (see Pai. Para. 0039 and 0040). This reads on the claim concept of selecting the third activity profile, from the plurality of activity profiles, based upon a determination that the second request is associated with the first content interface and that the second request was received. Conflict management module 814 determines whether there are any discrepancies between versions of a content item located at different devices 100. For example, when a content item is modified at one device and a second device, differing versions of the content item may exist at each device, (see Pai: Para. 0063 and 0068). This reads on the claim concept of while the first device was located within the second area); 
prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface and the second area (Users (first, second and third) who register with content management system 110 are provided with a user account and a user may synchronize content across multiple devices 100 associated with the user's account, and the user may share content that is synchronized with devices associated with other users' accounts, (see Pai: Para. 0019). User account database 818 can store profile information for registered users. In some cases, the only personal information in the user profile can be a usemame and/or email address. However, content management system 110 can also be configured to accept additional user information, such as password recovery information, demographics information, payment information, and other details. Each user is associated with an identifier, such as a user ID or a user name, (see Pai: Para. 0056-0058). Client application 200 synchronizes any changes to content items in a designated folder and its sub-folders with the synchronization module 812. Such changes include new, deleted, modified, copied, or moved files or folders. Synchronization module 812 also provides any changes to content associated with device 100 to client application 200, (see Pai: Para. 0062). This reads on the claim concept of prioritizing content items of the content items database, based upon the third activity profile, to generate a third list of content items associated with the first content interface. Conflict management module 814 determines whether there are any discrepancies between versions of a content item located at different devices 100. For example, when a content item is modified at one device and a second device, differing versions of the content item may exist at each device, (see Pai: Para. 0063 and 0068). This reads on the claim concept of the second area); and 
controlling the first graphical user interface to display the first content interface comprising the third list of content items (Activity feed module 207 displays a list of event notifications corresponding to users' interactions with the content item in the user-interface activity feed. That is, activity feed module 207 displays a list of event notifications corresponding to events associated with the content item, (see Pai: Para. 0024 and 0025). This reads on the claim concept of controlling the first graphical user interface to display the first content interface comprising the third list of content items). 
                                                              Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164      

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164